LICENSE AGREEMENT

BETWEEN

SCIENCE & TECHNOLOGY CORPORATION @ UNM

AND

TENTHGATE INCORPORATED

TABLE OF CONTENTS

ARTICLE 1. DEFINITIONS

2

ARTICLE 2

. GRANT OF LICENSE

5

ARTICLE 3

. DILIGENCE AND COMMERCIALIZATION

6

ARTICLE 4

. CONSIDERATION FOR LICENSE

6

ARTICLE 5

. REPORTS AND PAYMENTS

9

ARTICLE 6

. RECORDS

9

ARTICLE 7

. PATENT PROSECUTION

10

ARTICLE 8

. ABATEMENT OF INFRINGEMENT

11

ARTICLE 9

. CONFIDENTIALITY

11

ARTICLE 10

. LIMITED WARRANTY, MERCHANTABILITY AND EXCLUSION OF WARRANTIES

12

ARTICLE 11

. DAMAGES, INDEMNIFICATION, AND INSURANCE

12

ARTICLE 12

. TERM AND TERMINATION

13

ARTICLE 13

. ASSIGNMENT

14

ARTICLE 14

. MISCELLANEOUS

15

ARTICLE 15

. NOTICES

17

 



 

STC – TenthGate LIC-0190

4/21/2006

Page 1 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

THIS LICENSE AGREEMENT is made and entered into as of this 19th day of April,
2006, by and between SCIENCE & TECHNOLOGY CORPORATION @ UNM, a New Mexico
nonprofit corporation with principal offices located at 801 University Blvd. SE,
Suite 101, Albuquerque, NM 87106 (hereinafter referred to as “STC”) and
TENTHGATE INCORPORATED, a Delaware corporation with principal offices located at
1900 Campus Commons Drive, Suite 100, Reston, VA 20191 (hereinafter referred to
as “LICENSEE”) (collectively, STC and LICENSEE are referred to in this Agreement
as “Parties”).

WHEREAS, the Regents of the University of New Mexico, a public corporation of
the State of New Mexico (“UNIVERSITY”) has, by assignment, designated STC to
administer all matters pertaining to protection, utilization and
commercialization of the intellectual property developed at UNIVERSITY; and

WHEREAS, STC owns certain rights, title, and interest in and to the Licensed
Patents and Licensed Technology (as defined herein), including patent-protected
materials as follows: “Detecting Melanoma by Electron Paramagnetic Resonance”
(Docket No. MC-272) and “Molecular Imaging of Melanoma” (Docket No. MC-272.PCT);
and

WHEREAS, STC wishes to have the Licensed Patents and Licensed Technology further
developed and marketed at the earliest possible time in order that products
resulting therefrom may be available for public use and benefit; and

WHEREAS, LICENSEE desires to enter into this Agreement whereby LICENSEE obtains
rights to use the Licensed Patents and Licensed Technology and for commercial
purposes; and

WHEREAS, LICENSEE represents that it possesses the expertise to do so; and

WHEREAS, STC is willing to enter into this Agreement with LICENSEE, under the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows:

ARTICLE 1. DEFINITIONS

The following terms as used herein shall have the following meaning:

1.1

“Affiliate” shall mean a person or entity that directly or indirectly through
one or more intermediates, controls, is controlled by, or is under common
control with the person or entity specified. For the purpose of this definition
only, “control” and cognates thereof mean with respect to an entity, the direct
or indirect ownership of: (a) at least fifty percent (50%) or more of the
capital stock or share capital entitled to vote for the election of directors of
the entity (or such lesser percentage which is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction); or (b) at least fifty
percent (50%) of equity or voting interest of the entity (or such lesser

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 2 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction); or (c) the ability to otherwise direct the
management and operations of the entity. An entity will be an Affiliate for the
purposes of this Agreement only so long as it satisfies the definition set forth
herein.

1.2

“Agreement” or “License Agreement” shall mean this Agreement, including all
Exhibits attached to this Agreement.

1.3

“Commercial Sale” shall mean the first transfer of a Licensed Product by
LICENSEE or a Commercial Sublicensee to a third party for consideration.

1.4

“Field of Use” shall mean all fields of use.

1.5

“Indemnitees” shall mean and include: (i) STC, STC’s agents, officers,
directors, and employees; (ii) UNIVERSITY, UNIVERSITY’s regents, agents,
officers, and employees, (iii)  the Inventors; and (iv) each of their respective
heirs, executors, administrators, legal representatives, and assigns.

1.6

“Inventors” shall mean Graham S. Timmins, Ph.D.

1.7

“Licensed Patents” shall mean the patent applications and patents identified in
EXHIBIT A hereto, together with all divisionals, continuations, reissues,
reexaminations and foreign counterparts of such applications or patents.

1.8

“Licensed Product(s)” shall mean products or services, the development,
manufacture, use or sale of which would infringe a Valid Claim and/or require
the use of Licensed Technology.

1.9

“Licensed Technology” shall mean all technical information known to one or more
Inventors that is, as of the date of this Agreement, legally vested in STC, as
assignee of UNIVERSITY, and within the scope of the disclosure of Licensed
Technology set forth in Exhibit A. The term “Licensed Technology” does not
include either; (a) any invention covered by Valid Claim(s) or any other patent;
or (b) any right or interest in or to or arising from any future research at
UNIVERSITY.

1.10

“Licensed Territory” shall mean worldwide.

1.11

“ Valid Claim” shall mean a claim included among the Licensed Patents, which
claim shall not have been irrevocably abandoned or held invalid in an
unappealable decision of a court or other authority of competent jurisdiction.

 

STC – TenthGate LIC-0190

4/21/2006

Page 3 of 19

 


--------------------------------------------------------------------------------



1.12

“Commercial Sublicense” shall mean any sublicensing agreement or arrangement
between LICENSEE and a third party by which the third party has licensed the
Licensed Patents or Licensed Technology to make, use, sell, offer for sale, or
import Licensed Products. The holder of a Commercial Sublicense is a “Commercial
Sublicensee.”

 

1.13

“ Authorized Uses” shall mean uses of the Licensed Patents and Licensed
Technology to develop and make and have made Licensed Product(s) for use,
license and sale.

 

1.14

“Gross Receipts” means the gross payments and other consideration (whether cash
or non-cash) accrued or received by LICENSEE (net of product returns) in
consideration for provision by LICENSEE of Licensed Product(s), including but
not limited to: fees, gains, or other consideration for sale, lease, or other
disposition of Licensed Product(s), or other service or product fees otherwise
related in any way to Licensed Product(s). This definition includes all amounts
for installation, products, maintenance, and/or other services provided in
conjunction with Licensed Product(s). Where a sale, use, or other disposition of
a Licensed Product is transacted for value other than cash, the term “Gross
Receipts” shall mean, per unit of said Licensed Product, the fair market value
of said Licensed Product as evidenced by the retail price realized for sales of
comparable Licensed Product during the immediately preceding three (3) month
period. Gross Receipts excludes the following items as separately charged and
enumerated on an invoice to customers: packing, transportation and insurance
charges; and import, export, excise, sales, use and value added taxes, and
customs duties (to the extent that such taxes or duties are imposed upon and
paid by LICENSEE and not reimbursed to LICENSEE by any person). In order to
assure to STC the full royalty payments contemplated in this Agreement, LICENSEE
agrees that in the event that any Licensed Products are sold, leased, or
otherwise disposed of for purposes of resale to an Affiliate of the LICENSEE,
the royalties to be paid in respect to such Licensed Products will be computed
upon the Gross Receipts at which the purchaser for resale sells the Licensed
Products rather than on the Gross Receipts of the LICENSEE with respect to such
Licensed Products. Any royalty income or other consideration for a Commercial
Sublicense that is subject to Section 4.2 hereof shall not be deemed to be
“Gross Receipts” hereunder.

 

1.15

“Affiliate” shall mean any present or future corporation, company, partnership,
or other business entity that controls or is controlled by, or is under common
control, with the LICENSEE provided that: (i) LICENSEE has provided written
notice to STC of its status as an Affiliate; and, (ii) such entity has notified
STC in writing of its acceptance of the terms, including the obligations, of
this Agreement. For clarity, a particular corporation, company, partnership, or
other business entity shall not be an Affiliate for purposes of this Agreement
if LICENSEE does not provide such notice to STC. For purposes of this Section
1.1, “control” means ownership either directly or indirectly of at least fifty
percent (50%) of: (1) in the case of a corporation or company, the shares of
stock entitled to vote for the election of directors; or (2) in the case of a
partnership or other business entity, the ownership interests entitled to vote
for the election or appointment of the corresponding managing authority

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 4 of 19

 

 


--------------------------------------------------------------------------------



1.16

“Effective Date” shall mean the date this Agreement is duly executed by both
Parties hereto.

 

ARTICLE 2. GRANT OF LICENSE

2.1

Subject to compliance with this Agreement, and subject to the reservation of
rights stated below, STC grants, and LICENSEE accepts, a license to the Licensed
Patents and Licensed Technology on a royalty-bearing basis for Authorized Uses
in the Field of Use in the Licensed Territory and for issuance of corresponding
Commercial Sublicenses directly between LICENSEE and a Commercial Sublicensee on
terms and conditions consistent with this Agreement. The license granted to
LICENSEE under this Section is exclusive for Licensed Patents only and is
non-exclusive for Licensed Technology.

2.2

Except as expressly granted by STC to LICENSEE herein, all rights and
entitlements, whether now existing or that may hereafter come into existence,
are reserved to STC.

2.3

This Agreement shall not be construed to confer any rights upon LICENSEE by
implication or estoppel.

2.4

LICENSEE acknowledges and consents that, notwithstanding any provision of this
Agreement, UNIVERSITY retains a permanent, irrevocable, royalty-free
reversionary license from STC to use the Licensed Patents and Licensed
Technology at UNIVERSITY.

2.5

LICENSEE shall notify STC of any proposed grant of a Commercial Sublicense, and
the terms thereof. LICENSEE shall ensure that all uses of Licensed Patents and
Licensed Technology and all development and distribution of Licensed Products by
Commercial Sublicensees are consistent with the terms and conditions of this
Agreement and return value to LICENSEE commensurate with the benefits conferred
on the Commercial Sublicensee by the Commercial Sublicense. LICENSEE may not

 

STC – TenthGate LIC-0190

4/21/2006

Page 5 of 19

 

 


--------------------------------------------------------------------------------



 

authorize a Commercial Sublicensee to further sublicense a Licensed Patent.
Prior to execution of a Commercial Sublicense, LICENSEE shall submit the
proposed Commercial Sublicense to STC for STC’s review and determination in
STC’s sole discretion, as to whether the proposed Commercial Sublicense conforms
to this Agreement. STC shall be deemed to have approved the proposed Commercial
Sublicense unless, within thirty (30) days of STC’s receipt of the proposed
Commercial Sublicense, STC provides to LICENSEE either: (a) written notice of
nonapproval and the reasons for nonapproval or;

(b) written notice of approval that is conditioned on specified actions by
LICENSEE and/or the proposed Commercial Sublicensee. Nonapproval by STC shall be
binding on LICENSEE. LICENSEE shall remain responsible for the operations of
Commercial Sublicensees as if such operations were carried out by LICENSEE,
including but not limited to the payment of all fees and royalties due to STC
under this Agreement, whether or not payments are made to LICENSEE by its
Commercial Sublicensees.

2.6

The Licensed Patents and Licensed Technology, or portions thereof, may have been
developed with financial or other assistance through grants or contracts funded
by the United States government. LICENSEE acknowledges that in accordance with
Public Law 96-517 and other statutes, regulations, and Executive Orders as now
exist or may be amended or enacted, the United States government may have
certain rights in the Licensed Patents and Licensed Technology. LICENSEE shall
take all action necessary to enable STC to satisfy its obligations under any
federal law relating to the Licensed Patents and Licensed Technology, including
any right of the United States government to a noncommercial use license.



ARTICLE 3. DILIGENCE AND COMMERCIALIZATION

3.1

Diligence and Commercialization. LICENSEE shall use its best efforts throughout
the term of this Agreement to bring Licensed Products, in each licensed Field of
Use, to market through a thorough, vigorous, and diligent program for
exploitation of the right and license granted in this Agreement to LICENSEE and
to create, supply, and service in the Licensed Territory as extensive a market
as possible, consistent with LICENSEE’s Development Plan attached hereto as
Exhibit B. In no instance shall LICENSEE’s best efforts be less than efforts
customary in LICENSEE’s industry.

3.2

Lack of Diligence. If STC concludes that LICENSEE is not in compliance with
Section 3.1, then, any time after one (1) year from the Effective Date, STC
shall have the right to terminate, pursuant to Article 12, LICENSEE’s rights
under this License Agreement.

3.3

Financial Capability. At all times during the term of this Agreement, LICENSEE
shall maintain the financial capability to comply with Section 3.1. Upon the
written inquiry of STC regarding said capability, LICENSEE shall provide any
requested assurances, documentation, and disclosures reasonably necessary to
permit STC to determine LICENSEE’s financial capabilities and shall permit STC
to inspect LICENSEE’s financial records.

ARTICLE 4. CONSIDERATION FOR LICENSE

4.1

License Fee. LICENSEE shall pay STC a nonrefundable license fee as follows:

(a)        The amount of Twenty five Thousand Dollars ($25,000), payable upon
execution of this Agreement; and,

 

(b)

Equity in the LICENSEE as follows:

 

(i)

On the date of the execution of this Agreement, 500,000 shares of stock of the
LICENSEE.

 

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 6 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

Said license fees shall not be credited toward any other obligation of Licensee
under this Agreement.

 

4.2

Commercial Sublicensing Income. In addition to all other amounts payable to STC
under this Agreement, LICENSEE shall pay to STC, within thirty (30) days of the
end of the calendar quarter of receipt thereof by LICENSEE, thirty percent (30%)
of all Sublicense Income directly attributable to the Licensed Patents that is
received by LICENSEE. As used herein, “Sublicense Income” means all amounts
actually received by LICENSEE from its Commercial Sublicensee, net of all sales
taxes or similar taxes (paid or payable, including value added tax) imposed upon
the LICENSEE and not reimbursed or paid by a third party with respect to such
amounts, as consideration for and allocable to a Commercial Sublicense,
including without limitation, license fees and license maintenance fees, and
royalties for the sale, lease or other disposition of Licensed Product by the
Commercial Sublicensee. Amounts paid to STC as Sublicense Income under this
Section 4.2 will not reduce LICENSEE’S minimum annual royalty obligations under
Section 4.5, below. “Sublicense Income” shall also include any recovery by
LICENSEE of royalty damages on a claim for infringement of Licensed Patent(s) as
provided under Section 8.4 of this Agreement.

4.3

Milestone Payments. In addition to all other amounts payable to STC under this
Agreement, LICENSEE will pay STC the following “Milestone Payments:”

(a)            The sum of Fifty Thousand Dollars ($50,000) upon the earlier to
occur of: (i) the first Commercial Sale of a Licensed Product; and (ii) December
31, 2008.

 

(b)           The sum of Fifty Thousand Dollars ($50,000) upon the earlier to
occur of: (i) the first Commercial Sale of a Licensed Product incorporating
[Molecular Imaging]; and (ii) December 31, 2010.

 

(c)

The sum of Thirty five Thousand Dollars ($35,000) upon the earlier to occur of:
(i) the first Commercial Sale of a Licensed Product incorporating [Molecular
Assay]; and (ii) December 31, 2011.

 

4.4

Royalty on Gross Receipts. In addition to all other amounts payable to STC under
this Agreement, LICENSEE will pay STC an earned cumulative annual royalty on
Gross Receipts at the rate of three percent (3%) of Gross Receipts per annual
period. Said annual period shall end on December 31 of each year during the term
of this Agreement (the “Annual Period”).

4.5

Minimum Annual Royalties. LICENSEE shall pay STC the following minimum annual
royalties:

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 7 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

Annual Period Ended:

Minimum Annual Royalty:

 

December 31, 2006:

$5,000.00

 

December 31, 2007:

$10,000.00

 

December 31, 2008:

$25,000.00

 

December 31, 2009:

$35,000.00

 

December 31, 2010

and December 31 of

each year thereafter:

$55,000.00

 

The amounts due from LICENSEE to STC as earned royalties on Gross Receipts in
each Annual Period shall be creditable against the minimum annual royalties for
that Annual Period. In the event that such amounts do not equal the required
minimum annual royalty, LICENSEE shall, in addition to the royalty due on Gross
Receipts for the Annual Period, pay to STC the difference between the royalty
due on Gross Receipts for the Annual Period and the minimum annual royalty set
forth above for the Annual Period.

4.6

Reimbursement for Legal and Patent Expenses. In addition to all other amounts
payable to STC under this Agreement, LICENSEE shall reimburse STC $20,000
towards all out-of pocket legal and other fees, costs, and expenses heretofore,
and reimburse all out-of pocket legal and other fees, costs, and expenses
hereafter during the term of this Agreement paid or incurred by STC for the
filing, prosecution, and maintenance of the Licensed Patents in the Licensed
Territory. The $20,000 reimbursement for out-of pocket legal and other fees,
costs, and expenses shall be paid to STC upon the execution and delivery of this
Agreement. LICENSEE shall reimburse and pay such costs and fees paid or accrued
by STC after the Effective Date by STC within thirty (30) days after STC
notifies LICENSEE from time to time of the amount of such fees, costs, and
expenses that have been paid or incurred by STC.

4.7

License Grant-Back. As further consideration for the grant of rights herein,
LICENSEE grants to STC and UNIVERSITY an irrevocable, royalty-free, nonexclusive
right, to use Licensed Product(s), for educational or research purposes of
UNIVERSITY, including such components as are independently developed by
LICENSEE. This grant of nonexclusive rights includes the right to make or have
made for use at UNIVERSITY, products or devices (or the rights to practice the
process, if a process invention) that are based on such Licensed Product(s);
provided however, that: (a) STC and/or UNIVERSITY may not sell, assign,
transfer, license, or otherwise commercially exploit the rights, products or
services referred to herein; and (b) STC and/or UNIVERSITY will take all
necessary and reasonable steps to prevent misuse of

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 8 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

any such proprietary information associated therewith.

ARTICLE 5. REPORTS AND PAYMENTS

5.1

LICENSEE shall make written reports and payments of earned royalties and all
other amounts payable to STC under this Agreement within thirty (30) days of the
end of each calendar quarter for each Annual Period during the term of this
Agreement. For the quarter being reported, LICENSEE will provide:

 

(a)

For each Licensed Product, the number of units sold and the Gross Receipts
during the reporting period.

 

(b)

For each Commercial Sublicense, descriptions of Licensed Patent(s), Licensed
Technology and/or Licensed Product(s), name and address of the Commercial
Sublicensee, primary terms of the Commercial Sublicense, and the amount of
Sublicense Income received by LICENSEE from the Commercial Sublicensee during
the reporting period.

(c)

Total payments due to STC under this Agreement, with supporting calculations.

 

Concurrent with the issuance of each report, LICENSEE shall pay STC the amounts
due for the quarter covered by such report. Minimum annual royalties are due on
the thirtieth (30th) day after the end of each Annual Period and shall be
payable concurrent with the quarterly report for the final quarter of each
Annual Period. Reports are required even if no earned royalties are due.

5.2

All royalties and other amounts payable to STC under this Agreement by LICENSEE
shall be paid in U.S. Dollars. To the extent that Gross Receipts or other
amounts received by LICENSEE in any calendar quarter are received in currencies
other than U.S. Dollars, for purposes of calculating the royalties and other
amounts due hereunder, such amounts shall be converted to U.S. Dollars at the
exchange rate existing between the U.S. Dollar and the relevant currency on the
last day of such calendar quarter, as such rate is determined by the Chase
Manhattan Bank of New York.

5.3

Payments required under this Agreement shall, if overdue, bear interest until
payment at a per annum rate of two percent (2%) plus the prime rate of interest
in effect as published in The Wall Street Journal on the due date, or if the due
date is a date on which The Wall Street Journal is not published, on the first
date of publication after the date payment is due. The accrual or payment of
such interest shall not excuse LICENSEE’S obligation to make payments in a
timely manner or foreclose STC from exercising any other rights it may have
because any payment is late.

ARTICLE 6. RECORDS

6.1

Maintenance of Records. During the term of this Agreement and for a period of
seven (7)

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 9 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

years thereafter, LICENSEE shall keep at its principal offices true and accurate
records of all operations affecting payments required to be made to STC under
this Agreement in such form and manner so that all royalties owed to STC may be
readily and accurately determined. LICENSEE shall furnish STC copies of such
records upon STC’s request.

6.2

Audit of Records. Upon the request and at the expense of STC, the records
maintained by LICENSEE for the purpose of establishing the amount of the
payments due to STC under this Agreement shall be subject, at all reasonable
times, and upon at least thirty (30) days written notice to LICENSEE, to audit
by an auditor selected by STC for the purposes of determining and verifying the
royalty payments and other amounts payable to STC under this Agreement. If the
audit reveals a material underpayment by LICENSEE to STC, then LICENSEE in
addition shall reimburse STC for its costs and expenses incurred by STC in the
conduct of the audit.

ARTICLE 7. PATENT PROSECUTION

7.1

Prosecution and Maintenance of Licensed Patents. The prosecution and maintenance
of the Licensed Patents shall be the responsibility of STC. STC shall keep
LICENSEE informed as to all developments with respect to the Licensed Patents.
LICENSEE shall be afforded reasonable opportunities to advise STC and cooperate
with STC in such prosecution and maintenance. If LICENSEE should fail to timely
make reimbursement for patent expenses incurred under this Section as required
in Section 4.6 of this Agreement, STC shall have no further obligation to
prosecute or maintain the Licensed Patents. LICENSEE, upon ninety (90) days
advance written notice to STC, may advise STC that it no longer wishes to pay
expenses for filing, prosecuting or maintaining one or more Licensed Patents.
STC may, at its option, elect to pay such expenses or permit such Licensed
Patents to become abandoned or lapsed. If STC elects to pay such expenses, such
patents shall not be subject to any license granted to LICENSEE hereunder.

7.2

Extension of Licensed Patents. LICENSEE may request that STC have the normal
term of any Licensed Patent extended or restored under a country’s procedure of
extending life for time lost in government regulatory approval processes, and
the expense of same shall be borne in accordance with the terms of Section 4.6.
LICENSEE shall assist STC to take whatever action is necessary to obtain such
extension. In the case of such extension, royalties and other amounts payable to
STC under this Agreement shall be payable until the end of the extended life of
the patent. In the event that LICENSEE does not elect to extend Licensed
Patent(s), STC may, at its own expense, effect the extension of such Licensed
Patent(s). If STC elects to pay such expenses, such extended Licensed Patents
shall not be subject to any license granted to LICENSEE hereunder during the
extended period.

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 10 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

ARTICLE 8. ABATEMENT OF INFRINGEMENT

8.1

LICENSEE acknowledges that the Licensed Patents and Licensed Technology are of
great value to STC, and therefore, LICENSEE promises to take all appropriate
measures to protect STC’s interests therein. LICENSEE shall not permit any
entity, individual or firm to have access to the Licensed Patents and Licensed
Technology, except as authorized in this Agreement.

8.2

LICENSEE shall promptly inform STC of any suspected infringement of any Licensed
Patents.

8.3

LICENSEE shall have the first right (but not the obligation) to notify the
infringer and/or initiate legal proceedings in its own name, or if required by
law, jointly with STC, to abate infringement of the Licensed Patents. Upon
failure by LICENSEE to begin or continue to do so in a timely manner, STC shall
have the right (but not the obligation) to take those steps including, to
institute legal proceedings in its own name, or if required by law, on behalf of
itself and LICENSEE.

8.4

If LICENSEE leads proceedings to abate and remedy infringement of the Licensed
Patents, any monetary recovery from the infringement of the Licensed Patents
shall first be applied to reimburse LICENSEE’s unreimbursed costs and expenses
of such proceedings, and then to STC’s unreimbursed costs and expenses of such
proceedings, including, without limitation, reasonable attorney’s fees and
costs, and the balance of any such recovery shall be treated as Commercial
Sublicensing Income. If STC leads proceedings to abate and remedy infringement
of the Licensed Patents, any monetary recovery from the infringement of Licensed
Patents shall first be applied to reimburse STC’s unreimbursed costs and
expenses of such proceedings, and then to LICENSEE’s unreimbursed costs and
expenses of such proceedings including, without limitation, reasonable
attorney’s fees and costs, and the balance of any such recovery shall belong
exclusively to STC. If LICENSEE and STC jointly lead proceedings to abate and
remedy infringement, any monetary recovery (net of the parties’ respective
litigation costs) from the infringement of Licensed Patents shall be divided
equally between LICENSEE and STC.

8.5

Except as provided in Section 8.4 above, LICENSEE and STC shall each bear their
own attorney fees and costs incurred in the prosecution of any infringement
proceedings under this Article, subject to the provisions of section 11.1 of
this Agreement.

ARTICLE 9. CONFIDENTIALITY

LICENSEE shall not, without the express written consent of STC, for any reason
or at any time either during or subsequent to the term of this Agreement
disclose to third parties the financial terms set forth in this Agreement,
except upon a subpoena or other court order made with appropriate provision for
protection of confidential information.

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 11 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

ARTICLE 10. LIMITATION AND EXCLUSION OF WARRANTIES

Each Party warrants to the other that it is fully empowered to enter into this
Agreement. STC represents, in good faith and to the best of its knowledge, that
there are not, as of the date of this Agreement, any claims, demands, suits, or
judgments against it that in any manner would or might impair or interfere with
STC’s performance of the license granted by STC to LICENSEE under this
Agreement. Notwithstanding the foregoing, STC does not warrant the validity of
any Licensed Patents or Licensed Technology. STC does not warrant the content
contained in the Licensed Patents or Licensed Technology or that they will be
error free or that any defects will be corrected. STC makes no representation
whatsoever with regard to the scope or commercial potential or profitability or
income of or from the Licensed Patents or Licensed Technology or that such
Licensed Patents or Licensed Technology may be exploited by LICENSEE or its
Affiliates without infringing any rights of any other party. STC makes no
covenant either to defend any infringement charge by a third party or to
institute action against infringers of Licensed Patents or Licensed Technology.
STC does not warrant that the Licensed Patents or Licensed Technology will meet
LICENSEE’S or any of LICENSEE’S customer’s specific requirements. LICENSEE
warrants that it possesses the necessary expertise and skill to make, and has
made, its own evaluation of the capabilities, safety, utility, and commercial
application of the Licensed Patents and Licensed Technology. ACCORDINGLY, THE
LICENSED PATENTS AND LICENSED TECHNOLOGY ARE PROVIDED “AS IS.” STC MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE LICENSED PATENTS AND
LICENSED TECHNOLOGY AND EXPRESSLY DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND ANY OTHER IMPLIED WARRANTIES WITH RESPECT
TO THE CAPABILITIES, SAFETY, UTILITY, OR COMMERCIAL APPLICATION OF LICENSED
PATENTS AND LICENSED TECHNOLOGY.

ARTICLE 11. INDEMNIFICATION AND INSURANCE

11.1

LICENSEE shall defend, indemnify, and hold the Indemnitees, and each of them,
harmless from any and all claims, demands, actions and causes of action against
the Indemnitees, or any of them, whether groundless or not, in connection with
any and all injuries, losses, damages or liability of any kind whatsoever
arising, directly or indirectly, out of use, exploitation, distribution, or sale
of Licensed Patents, Licensed Technology, or Licensed Product(s) by or through
the LICENSEE, its Affiliate(s) or sublicensees, whether or not the claims,
demands, actions or causes of action are alleged to have resulted in whole or in
part from the negligent acts or omissions of an Indemnitee or from acts or
omissions for which an Indemnitee would otherwise be strictly liable. This
indemnification obligation shall include, without limiting the generality of the
foregoing, reasonable attorney fees and other costs or expenses incurred in
connection with the defense of any and all such claims, demands, actions, or
causes of action.

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 12 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

11.2

Without limiting LICENSEE’s indemnity obligations, within ninety (90) days of
the commercial distribution of any LICENSED PRODUCT or on the date of initiation
of any human trials involving Licensed Products, Licensed Patents, or Licensed
Technology, whichever occurs sooner, LICENSEE shall acquire a liability
insurance policy and shall further maintain said policy throughout the term of
this Agreement and for five (5) years thereafter, said policy to cover the
Indemnitees, and each of them, as named insureds (with right to prior notice of
cancellation) for all liabilities, claims, damages, and actions arising from or
relating to LICENSEE’s exercise of its license under this Agreement, including
but not limited to product liability and other matters within the scope of
LICENSEE’s indemnity obligations under this Agreement, said coverage to be in an
amount no less than Two Million Dollars ($2,000,000) per occurrence for bodily
injury and Five Million Dollars ($5,000,000) per occurrence for property damage,
subject to a reasonable aggregate amount.

11.3

LICENSEE shall promptly notify STC of each claim relating in any way to a
Licensed Product and provide STC with LICENSEE’s good-faith evaluation of the
claim.

ARTICLE 12. TERM AND TERMINATION

12.1

Term. Unless terminated sooner in accordance with the terms of this Agreement,
this Agreement will remain valid and in force until the expiration date of the
last of the Valid Claims of the last to expire of the Licensed Patents.

12.2

LICENSEE shall have the right to terminate this Agreement at any time, upon
ninety (90) days prior written notice, without cause and for any reason. If
LICENSEE terminates this Agreement under this provision, STC will not be under
any obligation to return any portion of the consideration paid by LICENSEE to
STC. In the event of such termination, LICENSEE agrees, upon the request of STC,
to provide STC with all existing data in support of governmental registration of
Licensed Products. STC shall have the unrestricted right to provide such data to
third parties.

12.3

If LICENSEE should at any time default or commit any breach of any covenant or
any obligation of this Agreement, including, but not limited to a default or
breach of LICENSEE of its obligations under Section 3.1 of this Agreement, and
should fail to remedy any default or breach within thirty (30) days of
LICENSEE’s receipt of written notice, STC may, at its sole option, terminate
this Agreement by notice in writing to the LICENSEE. Upon termination, LICENSEE
shall remain responsible for all obligations contained in this Agreement,
including without limiting the generality of the foregoing, reasonable attorney
fees and other costs or expenses incurred by STC as a result of LICENSEE’s
breach and/or default.

12.4

If LICENSEE: (a) liquidates and ceases to carry on its business, (b) becomes
“insolvent” (as such term is defined in the United States Bankruptcy Code, as
amended from time to time), or (c) voluntarily seeks, consents to or acquiesces
in the benefits of any

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 13 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

bankruptcy or similar debtor-relief laws, then STC may terminate this Agreement
without prejudice to any other remedy to which STC may be entitled at law or in
equity or elsewhere under this Agreement, by giving written notice of
termination to LICENSEE.

12.5

Upon termination of the Agreement, all Commercial Sublicenses shall also
terminate, and LICENSEE and any Commercial Sublicensees shall cease all uses of
the Licensed Patents and Licensed Technology.

12.6

If this Agreement is terminated for any reason whatsoever, LICENSEE shall
return, or at STC’s direction destroy, all plans, drawings, papers, notes,
writings and other documents, samples, organisms, biological materials and
models pertaining to the Licensed Patents and Licensed Technology, retaining no
copies, and shall refrain from using or publishing any portion thereof. Upon
termination of this Agreement, LICENSEE shall cease manufacturing, processing,
producing, using, or selling Licensed Products; provided, however, that LICENSEE
may continue to sell in the ordinary course of business for a period of three
(3) months reasonable quantities of Licensed Products that are fully
manufactured and in LICENSEE’s normal inventory at the date of termination if
(a) all monetary obligations of LICENSEE to STC have been satisfied, and (b)
royalties on such sales are paid to STC in the amounts and in the manner
provided in this Agreement. However, nothing herein shall be construed to
release either party of any obligation that matured prior to the effective date
of such termination.

12.7

The word “termination” and cognate words such as “term” and “terminate” as used
in this Article and elsewhere in this Agreement are to be read as omitting from
their effect the following rights and obligations, all of which shall survive
any termination to the degree reasonably necessary to permit their fulfillment
or discharge:

(a)        LICENSEE’s obligation to provide financial reports pursuant to
Article 5, to pay any amounts due hereunder through the date of termination
pursuant to Article 4, and LICENSEE’s other obligations under Article 5 of this
Agreement;

 

(b)        Any cause of action or claim of STC accrued, or to accrue, because of
any breach or default by LICENSEE; and

 

(c)

The provisions of Articles 9, 10, 11, 12, 14 and 15 of this Agreement.

ARTICLE 13. ASSIGNMENT

This Agreement shall be binding upon and shall inure to the benefit of the legal
representatives and assigns of STC and LICENSEE and its Affiliates, provided,
however, that any assignment of this Agreement by LICENSEE to a third party may
be made only upon prior written consent of STC, which consent may be withheld or
conditioned by STC as necessary to prevent

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 14 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

prejudice to the Licensed Patents and to preserve the value of the consideration
promised by LICENSEE to STC under this Agreement. Notwithstanding the foregoing,
LICENSEE may assign this Agreement without the consent of STC to the affiliate
as defined in Section 1.15 hereof.

ARTICLE 14. MISCELLANEOUS

14.1

Export Controls. LICENSEE acknowledges that STC is subject to United States laws
and regulations controlling the export of technical data, computer software,
laboratory prototypes, and other commodities and that STC’s obligations under
this Agreement are contingent upon compliance with applicable United States
export laws and regulations. The transfer of technical data and commodities may
require a license from the cognizant agency of the United States government or
written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without the prior approval of certain
United States agencies. STC neither represents that an export license shall not
be required nor that, if required, such export license shall issue.

14.2

Jurisdiction, Venue, Choice of Law, and Attorney’s Fees. Any justiciable dispute
between LICENSEE and STC shall be determined solely and exclusively under New
Mexico law by a court of competent jurisdiction in Bernalillo County in New
Mexico. The prevailing party in any litigated dispute shall be entitled to
reimbursement of its attorney’s fees and costs.

14.3

Legal Compliance. LICENSEE shall comply with all laws and regulations relating
to its manufacture, processing, producing, use, selling, or distributing of
Licensed Products. LICENSEE shall not take any action that would cause STC or
LICENSEE to violate any laws and regulations.

14.4

Independent Contractor. LICENSEE’s relationship to STC shall be that of a
licensee only. LICENSEE shall not be the agent of STC and shall have no
authority to act for or on behalf of STC in any matter. Persons retained by
LICENSEE as employees or agents shall not by reason thereof be deemed to be
employees or agents of STC.

14.5

Patent Marking. LICENSEE shall mark Licensed Products sold in the United States
with United States patent numbers. Licensed Products manufactured or sold in
other countries shall be marked in compliance with the intellectual property
laws in force in such foreign countries.

14.6

Use of Names. LICENSEE shall obtain the prior written approval of STC,
UNIVERSITY, or the Inventors prior to making use of their names for any
commercial purpose, except as required by law. As an exception to the foregoing,
both LICENSEE and STC shall have the right to publicize the existence of this
Agreement; however, neither LICENSEE nor STC shall disclose the terms and
conditions of this Agreement without the other party’s consent, except as
required by law.

 

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 15 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

Notwithstanding the foregoing, STC may disclose the terms and conditions of this
Agreement to UNIVERSITY and to the Inventors.

14.7

Place of Execution. This Agreement and any subsequent modifications or
amendments hereto shall be deemed to have been executed in the State of New
Mexico, U.S.A.

14.8

Governing Law. This Agreement and all amendments, modifications, alterations, or
supplements hereto, and the rights of the parties hereunder, shall be construed
under and governed by the laws of the State of New Mexico (without giving effect
to its conflicts of law rules) and the United States of America.

14.9

Entire Agreement. This Agreement constitutes the entire agreement between STC
and LICENSEE with respect to the subject matter hereof and shall not be
modified, amended or terminated except as herein provided or except by another
agreement in writing executed by the parties hereto.

14.10

Severability. All rights and restrictions contained herein may be exercised and
shall be applicable and binding only to the extent that they do not violate any
applicable laws and are intended to be limited to the extent necessary so that
they will not render this Agreement illegal, invalid or unenforceable. If any
provision or portion of any provision of this Agreement not essential to the
commercial purpose of this Agreement shall be held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, it is the intention of the
parties that the remaining provisions or portions thereof shall constitute their
agreement with respect to the subject matter hereof, and all such remaining
provisions or portions thereof shall remain in full force and effect. To the
extent legally permissible, any illegal, invalid or unenforceable provision of
this Agreement shall be replaced by a valid provision that will implement the
commercial purpose of the illegal, invalid or unenforceable provision. In the
event that any provision essential to the commercial purpose of this Agreement
is held to be illegal, invalid or unenforceable and cannot be replaced by a
valid provision that will implement the commercial purpose of this Agreement,
this Agreement and the rights granted herein shall terminate.

14.11

Force Majeure. Any delays in, or failure of, performance of any party to this
Agreement shall not constitute default hereunder, or give rise to any claim for
damages, if and to the extent caused by occurrences beyond the control of the
party affected, including, but not limited to, acts of God, strikes or other
work stoppages; civil disturbances, fires, floods, explosions, riots, war,
rebellion, sabotage, acts of governmental authority or failure of governmental
authority to issue licenses or approvals that may be required.



 

 

STC – TenthGate LIC-0190

4/21/2006

Page 16 of 19

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

ARTICLE 15. NOTICES

15.1

All notices and other communications shall be hand delivered, sent by private
overnight mail service, or sent by registered or certified U.S. mail, postage
prepaid, return receipt requested, and addressed to the party to receive such
notice or other communication at the address given below, or such other address
as may hereafter be designated by notice in writing:

If to STC:

President and CEO

Science & Technology Corporation @ UNM

801 University Blvd. SE, Suite 101

Albuquerque, NM 87106

Facsimile: (505) 272-7300

If to LICENSEE:

Tim Novak, President

TenthGate Incorporated

1900 Campus Commons Drive, Suite 100

Reston, VA 20191

Facsimile: (703) 766-6501

Such notices or other communications shall be effective upon receipt by the
receiving party.

 

 

STC – TenthGate LIC-0190

4/21/2006

Page 17 of 19

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, STC and LICENSEE have caused this Agreement to be signed by
their duly authorized representatives as of the day and year indicated above.

 

SCIENCE & TECHNOLOGY CORPORATION @ UNM,

a New Mexico nonprofit corporation

 

By:

/s/ Elizabeth J Kuuttila

 

Elizabeth J. Kuuttila

President and CEO

 

LICENSEE

 

By:

/s/ Tim Novak

 

Tim Novak

President

 

 

 



 

STC – TenthGate LIC-0190

4/21/2006

Page 18 of 19

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A  

LICENSED PATENTS AND LICENSED TECHNOLOGY

 

Docket No.

Title

Application Number

Date Filed

MC-272

Detecting Melanoma by Electron Paramagnetic Resonance

11/142,631

06/01/2005

MC-272.PCT

Detecting Melanoma By Electron Paramagnetic Resonance

PCT/US2005/019054

06/01/2005

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

LICENSEE’S DEVELOPMENT PLAN

No._________

Name of Offeree __________________

 

CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM

________________________________________

 

[t81img19.jpg]


________________________________________

$1,000,000

Maximum of 2,000,000 Units consisting of One Share of Common Stock and One
Common Stock Purchase Warrant

Offering Price: $0.50 per Unit

________________________________________

TenthGate Incorporated, also known as “TenthGate”, “we” or “us,” is offering for
sale to persons who qualify as accredited investors and to a limited number of
sophisticated investors, on a best efforts basis a maximum of 2,000,000 Units
aggregating $1,000,000.00 at $0.50 per Unit. Each Unit consists of one share of
our common stock and one common stock purchase warrant. Subscriptions are
payable by wire transfer or by check subject to collection. The offering price
is $0.50 per Unit. The Units will be offered through our officers and directors
on a best-efforts basis as set forth above. The minimum investment is $5,000.00,
however, we may, in our sole discretion, accept subscriptions for lesser
amounts. Therefore, funds received from all subscribers will be released to us
upon acceptance of the subscriptions by us.

________________________________________

The securities offered hereby are speculative, involve a high degree of risk and
should not be purchased by anyone who cannot afford the loss of their entire
investment. Prospective investors should consider carefully the information set
forth under “risk factors” before purchasing such securities.

 

This memorandum contains forward-looking statements that involve risks and
uncertainties. Our actual results may differ significantly from the results
discussed in such forward-looking statements. Factors that might cause
differences include, but are not limited to, those discussed in “risk factors.”

 

 

Price to
Investors


Commission (1)

Proceeds to
Company (2)

Per Unit

$0.50

$0

$0.50

Maximum Offering – 2,000,000 Units

$1,000,000

$0

$1,000,000

 

(1)

The Units are being offered on our behalf by our directors and officers who will
not be compensated for doing so.

(2)

Before deducting non-commission expenses payable by us in connection with this
offering, including, but not limited to blue sky filing fees, legal fees, and
other related expenses of the offering estimated to be approximately $10,000.

(3)

This offering will expire on the earlier to occur of (i) December 31, 2005; or
(ii) the sale of all of Units, unless extended by us for up to an additional 60
day period, in our sole discretion. The expiration shall be known as the
termination date.



 


--------------------------------------------------------------------------------



 

 

________________________________________

TENTHGATE INCORPORATED

44050 ASHBURN PLAZA, SUITE 195

ASHBURN, VIRGINIA 20147

 

November 1, 2005



 


--------------------------------------------------------------------------------



 

 

 

The recipient of this document, prior to delivery, has agreed, and recipient’s
acceptance constitutes recipient’s further agreement, that recipient will hold
the information enclosed in this document and the transactions described in this
document confidential and will not release or reproduce this document or discuss
the information contained in it or use this document for any purpose other than
evaluating a potential investment in our securities, without our prior express
written permission.

 

Our Units which consist of our common stock and common stock purchase warrants
have not been registered under the Securities Act of 1933, as amended, also
known as the “Securities Act,” or the securities laws of any state and are
offered and sold in reliance upon exemptions from the registration requirements
of the Securities Act and such state securities laws. The Units consisting of
our common stock and common stock purchase warrants have not been approved or
disapproved by the Securities and Exchange Commission, any state securities
commission or other regulatory authority, nor have any of the foregoing
authorities passed upon or endorsed the merits of this offering or the accuracy
or adequacy of the information set forth in this memorandum. Any representation
to the contrary is unlawful. The Units consisting of our common stock and common
stock purchase warrants may not be sold or transferred without compliance with
the registration or qualification provisions of applicable federal and state
securities laws or an opinion of counsel, satisfactory to us, that an exemption
from such registration or qualification requirements is available.

 

The minimum subscription is for $5,000.00, although we reserve the right to
accept subscriptions for less than $5,000.00. The subscription price is payable
upon submission to us of a fully completed and executed Subscription Agreement
and Confidential Prospective Purchaser Questionnaire. The offering period will
terminate upon the earlier to occur of (i) the date the maximum offering is sold
or (ii) December 31, 2005; provided, however, that such offering period may be
extended for up to an additional 60 day period in our sole discretion without
notice to any subscriber.

 

a)

To The Prospective Purchasers

 

This memorandum should not be considered legal or investment advice and each
investor should consult with his own counsel, accountant or other investment
advisor with respect to the consequences of an investment. No person is
authorized to give any information or to make any representation in connection
with this offering other than those contained in this memorandum. Information or
representations not contained herein must not be relied upon as having been
authorized by either us or any of our representatives or agents.

 

This memorandum has been prepared solely for the benefit of prospective
investors interested in the possible placement of the securities and constitutes
an offer only to an offeree to whom we have delivered this memorandum, and only
to such offeree. Any reproduction or distribution of this memorandum, in whole
or in part, or the disclosure of any of its contents, is prohibited without our
prior written consent. Each offeree, by accepting delivery of this memorandum,
agrees to return it and all related exhibits and other documents to us if the
offeree does not intend to subscribe for the securities, the offeree’s
subscription is not accepted, or the offering is terminated.

 

The securities are not transferable without the satisfaction of certain
conditions, including registration or the availability of an exemption under the
securities act and state securities laws. Prospective investors

 

ii

 


--------------------------------------------------------------------------------



 

 

 

should assume that they will have to bear the economic risk of an investment in
the securities for an indefinite period of time. No one should invest in the
securities who cannot afford to lose his entire investment.

 

Each prospective investor and his advisor may, during normal business hours, ask
us questions with respect to terms and conditions of the offering and request
additional information relating to this memorandum. We will seek to provide
answers and such information to the extent possessed by us or obtainable without
unreasonable effort or expense. Offerees may be required to execute
non-disclosure agreements as a prerequisite to reviewing documents determined by
us to contain proprietary, confidential or otherwise sensitive information.

 

The statements contained in this document are based on information provided by
us and believed to be reliable. Neither the delivery of this memorandum nor any
sales made shall, under any circumstances, create an implication that there has
been no change in the matters discussed herein since the date of this
memorandum. However, in the event of any material changes during the offering
period, this memorandum will be amended or supplemented accordingly. This
memorandum contains a summary of certain provisions of documents relating to us,
as well as summaries of various provisions of relevant statutes and regulations.
Such summaries do not purport to be complete and are qualified in their entirety
by reference to the texts of the original documents, statutes and regulations.

 

These securities are being offered in reliance upon an exemption from
registration under the Securities Act, which exemption depends upon the
existence of certain facts, including but not limited to the requirements that
the securities are not being offered through general advertising or general
solicitation, a ertisements or communications in newspapers, magazines or other
media, or broadcasts on radio or television, and that this memorandum shall be
treated as confidential by the persons to whom it is delivered. Any distribution
of this memorandum or any part of it or divulgence of any of its contents shall
be unauthorized.

 

This memorandum constitutes an offer only if a name appears on the appropriate
space on the front cover. We have the right to reject subscriptions in whole or
in part.

 

This memorandum does not constitute an offer or solicitation in any state or
other jurisdiction in which the person making such offer or solicitation is not
qualified to do so or to any person to whom it is unlawful to make such offer or
other solicitation.

 

NASAA Uniform Legend

 

In making an investment decision investors must rely on their own examination of
us and the terms of the offering, including the merits and risks involved. The
securities have not been recommended by any federal or state securities
commission or regulatory authority. Furthermore, the foregoing authorities have
not confirmed the accuracy or determined the adequacy of this document. Any
representation to the contrary is a criminal offense. These securities are
subject to restrictions on transferability and resale and may not be transferred
or resold except as permitted under the Securities Act, and the applicable state
securities laws, pursuant to registration or exemption. Investors should be
aware that they will be required to bear the financial risks of this investment
for an indefinite period of time.

 

iii

 


--------------------------------------------------------------------------------



 

 

 

TABLE OF CONTENTS

 

HEADING

PAGE

 

SUMMARY

1

 

THE OFFERING

2

 

RISK FACTORS

4

 

FORWARD LOOKING STATEMENTS AND ASSOCIATED RISKS

6

 

USE OF PROCEEDS

7

 

DIVIDENDS

7

 

BUSINESS

8

 

MANAGEMENT

38

 

PRINCIPAL SHAREHOLDERS

40

 

CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS

41

 

PLAN OF DISTRIBUTION

41

 

DESCRIPTION OF SECURITIES

42

 

LIMITATIONS ON TRANSFER OF SHARES

43

 

INVESTOR QUALIFICATIONS

43

 

SUBSCRIPTION PROCEDURES

46

 

FURTHER INFORMATION

46

 

 

We encourage all potential investors to review carefully the attached exhibits
and this memorandum.

(a)



 

iv

 


--------------------------------------------------------------------------------



 

 

 

SUMMARY

 

This memorandum contains forward-looking statements that involve risks and
uncertainties. Our actual results may differ significantly from the results
discussed in such forward-looking statements. Factors that might cause
differences include, but are not limited to, those discussed in “Risk Factors.”

 

TenthGate Incorporated

 

TenthGate (formerly known as Edmonds 5, Inc.) was incorporated on August 19,
2004 under the laws of the State of Delaware to engage in any lawful corporate
undertaking, including, but not limited to, selected mergers and acquisitions.
Prior to August 18, 2005, we had been in the developmental stage since inception
and had no operations to date other than issuing shares to our original
shareholder.

 

On August 18, 2005, pursuant to a Plan of Merger between TenthGate Incorporated
(“Original TenthGate”), a private Nevada corporation, and us (the “Agreement”),
Original TenthGate was merged into us and we became the surviving corporation.
Pursuant to the Agreement, each share of outstanding common stock of Original
TenthGate was converted into and exchanged for one share of our common stock,
par value $0.001 per share. Immediately following the effective date of the
merger, we changed our name to “TenthGate Incorporated.” This merger was
approved by the unanimous consent of our Board of Directors on August 16, 2005.

 

We presently maintain our principal offices at the offices located in the homes
of our principals in Ashburn, Virginia and Bradenton, Florida and maintain a
postal delivery at 44050 Ashburn Plaza, Suite 195, Ashburn, Virginia 20147. Upon
completion of the offering, we anticipate that we will secure corporate office
space in a location to be determined where we will operate our business. Our
current contact information: telephone number: (941) 359-5930, fax number: (270)
423-6811, e-mail address: corporate@tenthgate.biz. Our internet website is under
construction and can be found under the domain www.tenthgate.biz.

 



 

1

 


--------------------------------------------------------------------------------



 

 

 

THE OFFERING

 

 

Securities Offered.......................

We are offering a maximum of 2,000,000 Units with each Unit consisting of one
share of our common stock and one common stock purchase warrant exercisable at
$0.75 per warrant.

 

Purchase Price.............................

$0.50 per Unit.

 

Minimum Investment .................

$5,000.00 US, although we may, in our sole discretion, permit sales of less than
$5,000.00.

 

Offering Period............................

The offering period will terminate on the earlier of the sale of the maximum of
2,000,000 Units or December 31, 2005. We have the option to extend the offering
for a maximum of 60 days.

 

Plan of Distribution.....................

We, through our officers and directors, will offer on a best-efforts basis a
maximum of 2,000,000 Units consisting of one share of our common stock and one
common stock purchase warrant. Warrants included in each unit purchased are
exercisable at $0.75 and must be exercised with-in a 12-month period from
initial share issue date referred to as the Warrant Period.

 

Investor Suitability......................

This offering will only be made to persons who qualify as “accredited
investors,” as that term is defined under the Securities Act and a limited
number of sophisticated investors who meet certain suitability standards
described in this document.

 

Use of Proceeds...........................

The net proceeds from the offering will be used by us for securing intellectual
properties and technologies, product development, mergers and acquisitions,
human resources, physical plant, legal fees, accounting and auditing and general
administration fees at the direction of current management.

 

Restriction on Resale...................

None of the Units offered, consisting of one share of our common stock and one
common stock purchase warrant, will be registered under the Securities Act and
the certificates representing our common shares and common stock purchase
warrants will contain a legend restricting the distribution, resale, transfer,
pledge, hypothecation or other disposition of the common shares and common stock
purchase warrants unless and until such common shares and common stock purchase
warrants are registered under the Securities Act or an opinion of counsel
reasonably satisfactory to us is received that registration is not required
under the Securities Act.

 

 

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

 

Available Documents..................

Any documents or information concerning us that a prospective purchaser
reasonably requests to inspect or have disclosed to him or her will be made
available or disclosed, subject in appropriate circumstances to receipt by us of
reasonable assurances that such documents or information will be maintained in
confidence. All current public filings about TenthGate Incorporated can be found
and reviewed on-line at www.SEC.gov.

 

Subscription Documents..............

The purchase of the Units shall be made pursuant to the Confidential Prospective
Purchaser Questionnaire (attached hereto as Exhibit II) and the Subscription
Agreement (attached hereto as Exhibit I), which will contain, among other
things, customary representations and warranties and investment representations
by the purchasers.

 

Expenses......................................

All prospective purchasers of the Units will be responsible for their own costs,
fees and expenses, including the costs, fees and expenses of their legal counsel
and other advisors.

 

 

Dividends.....................................

We have not paid any dividends to date on our common shares or common stock
purchase warrants.



 

3

 


--------------------------------------------------------------------------------



 

 

 

RISK FACTORS

 

The common shares offered are highly speculative in nature, involve a high
degree of risk and should be purchased only by persons who can afford to lose
their entire investment. Accordingly, prospective investors should carefully
consider, along with other matters referred to herein, the following risk
factors in evaluating our business before purchasing any Units. This Memorandum
contains forward-looking statements which involve risks and uncertainties. Our
actual results could differ materially from those anticipated in these
forward-looking statements as a result of certain factors, including those set
forth in the following risk factors and elsewhere in this Memorandum.

 

We Have A Limited Operating History In Which To Evaluate Our Business.

 

We were incorporated in Delaware on August 19, 2004. Original TenthGate was
incorporated in Nevada March 31, 2003. Both entities have limited or no revenues
to date and have a limited operating history upon which an evaluation of our
future success or failure can be made. Current company assets may not be
suitable for development to commercial levels.

 

If We Do Not Raise Enough Money, We Will Have To Delay Our Expansion Plans Or Go
Out Of Business.

 

After the total amount of Units, equaling 2,000,000 or $1,000,000 are sold,
there will be no refunds on the sale of our common shares. However, even if we
raise the maximum amount of this offering, we may not have enough funds to
successfully undertake our business plan which may force a delay to our
expansion plans.

 

It Is Likely That Additional Shares Of Our Stock Will Be Issued In The Normal
Course Of Our Business Development, Which Will Result In A Dilutive Affect On
Our Existing Shareholders.

 

We will issue additional stock as required to raise additional working capital,
secure intellectual properties, recruit and retain an effective management team,
compensate our directors, engage industry consultants and for other business
development activities.

 

There Is No Public Trading Market For Our Common Stock and Common Stock Purchase
Warrants And You May Not Be Able To Resell Your Common Stock or Common Stock
Purchase Warrants.

 

There is currently no public trading market for our common stock. Therefore,
there is no central place, such as a stock exchange or electronic trading
system, to resell your shares of common stock or common stock purchase warrants.
If you do want to resell your shares of common stock or common stock purchase
warrants, you may have to locate a buyer and negotiate your own sale.

 

 



 

4

 


--------------------------------------------------------------------------------



 

 

 

Our Future Success Is Dependent, In Part, On the Performance and Continued
Service of Our Officers and Directors.

 

We are presently dependent to a great extent upon the experience, abilities and
continued services of our officers and directors, Tim Novak and R. Paul Gray.
The loss of services of either Mr. Novak or Mr. Gray could have a material
adverse effect on our business, financial condition or results of operation. It
is also essential that the company attract and retain new human resources in
support of company operations and governance.

 

The Units Consisting of Shares of Our Common Stock and Common Stock Purchase
Warrants Sold In This Offering Have Not Been Registered Under The Securities
Act, And Therefore The Shareholders Must Be Prepared To Hold Such Shares of
Common Stock and Common Stock Purchase Warrants For An Indefinite Period Of
Time.

 

Our shares of common stock and common stock purchase warrants are “restricted
securities” as defined under the Securities Act. The resale of such securities
may not be made without registration under the Securities Act and state
securities laws or the existence of an exemption from such registration
requirements.

 

We Have No Plans To Pay Dividends.

 

To date, we have paid no cash dividends on our shares of common stock and common
stock purchase warrants. For the foreseeable future, earnings generated from our
operations will be retained for use in our business and not to pay dividends.

 

Legal Proceedings

 

In the normal course of our business, we may periodically become subject to
various lawsuits. However, there are currently no legal actions pending against
us nor, to our knowledge, are any such proceedings contemplated.

 



 

5

 


--------------------------------------------------------------------------------



 

 

 

FORWARD LOOKING STATEMENTS AND ASSOCIATED RISKS

 

This memorandum contains certain forward-looking statements, including among
others (i) anticipated trends in our financial condition and results of
operations, and (ii) our business strategy for managing and expanding our
operations. These forward-looking statements are based largely on our current
expectations and are subject to a number of risks and uncertainties. Actual
results could differ materially from these forward-looking statements. In
addition to other risks described elsewhere in the Risk Factors discussion,
important factors to consider in evaluating such forward-looking statements
include (i) changes in external competitive market factors or in our internal
budgeting process which might impact trends in our results of operations; (ii)
unanticipated working capital or other cash requirements; (iii) changes in our
business strategy or an inability to execute our strategy due to unanticipated
changes in the industries in which we operate; and (iv) various competitive
factors that may prevent us from competing successfully in the marketplace.

 

In light of these risks and uncertainties, many of which are described in
greater detail elsewhere in the “Risk Factors” discussion, there can be no
assurance that the events predicted in forward-looking statements contained in
this memorandum will, in fact, transpire. Prospective investors should have this
Disclosure Statement reviewed by their personal investment advisors, legal
counsel and/or accountants to properly evaluate the risks and contingencies of
this offering.

 



 

6

 


--------------------------------------------------------------------------------



 

 

 

USE OF PROCEEDS

 

The net proceeds to us after deducting offering expenses of up to $10,000 will
be $990,000 if all of the Units are sold. The first $10,000 raised will be used
for offering expenses. We anticipate use of the net proceeds as follows:

 

General Administration:

$

20,000

 

Legal Services:

80,000

 

Physical Plant:

30,000

 

Accounting/Bookkeeping:

25,000

 

Note Repayment:

10,000

 

Audit Services:

75,000

 

Product Development:

300,000

 

Merger/Acquisition/Secure IP:

450,000

 

Total

$990,000

 

While we currently intend to use the proceeds of this offering substantially in
the manner set forth above, we reserve the right to reassess and reassign such
use if, in the judgment of our board of directors, such changes are necessary or
advisable. At present, no material changes are contemplated. Should there be any
material changes in the above projected use of proceeds in connection with this
offering, we will issue an amended prospectus reflecting the material change.
The above amounts and priorities for the use of proceeds represent management’s
estimates based upon current conditions.

 

DIVIDENDS

 

To date, we have paid no dividends on our shares of common stock and common
stock purchase warrants and have no present intention of paying any dividends on
our shares of common stock and common stock purchase warrants in the foreseeable
future. The payment by us of dividends on the shares of common stock and common
stock purchase warrants in the future, if any, rests solely within the
discretion of our board of directors and will depend upon, among other things,
our earnings, capital requirements and financial condition, as well as other
factors deemed relevant by our board of directors. Although dividends are not
limited currently by any agreements, it is anticipated that future agreements,
if any, with institutional lenders or others may limit our ability to pay
dividends on our shares of common stock and common stock purchase warrants.

 



 

7

 


--------------------------------------------------------------------------------



 

 

 

TENTHGATE’S BUSINESS

 

Summary Index of Business Section

 

BRIEF HISTORICAL OVERVIEW

8

 

TenthGate’s Strategic Opportunity - The pipeline is full

9

 

Turning Opportunity into Value

9

 

TenthGate Organization Chart

11

 

TenthGate’s Technology Evaluation Process

12

 

Strategy of Innovation

17

 

TenthGate Proforma Valuation Illustration

26

 

Key Vendor Relationships

27

 

TENTHGATE INCORPORATED’S CURRENT HOLDINGS

– Corporate Assets and Resources

28

 

 

BRIEF HISTORICAL OVERVIEW

 

TenthGate (formerly known as Edmonds 5, Inc.) was incorporated on August 19,
2004 under the laws of the State of Delaware to engage in any lawful corporate
undertaking, including, but not limited to, selected mergers and acquisitions.
Prior to August 18, 2005, we had been in the developmental stage since inception
and had no operations to date other than issuing shares to our original
shareholder.

 

On August 18, 2005, pursuant to a Plan of Merger between TenthGate, Inc.
(“Original TenthGate”), a private Nevada corporation, and us (the “Agreement”),
Original TenthGate was merged into us and we became the surviving corporation.
Pursuant to the Agreement, each share of outstanding common stock of Original
TenthGate was converted into and exchanged for one share of our common stock,
par value $0.001 per share. Immediately following the effective date of the
merger, we changed our name to “TenthGate Incorporated.” This merger was
approved by the unanimous consent of our Board of Directors on August 16, 2005.
All required notifications and filings have been made in the States of Nevada
and Delaware related to the merger. Verification of the official name change to
TenthGate



 

8

 


--------------------------------------------------------------------------------



 

 

 

Incorporated has been provided to us by the State of Delaware. Subsequent to the
merger, our SIC code was changed with the SEC from 9995 (Inactive Company) to
6794 (Patent Owners & Lessors) to properly reflect the nature of TenthGate’s
holding company business and activities. All TenthGate public filings since
inception can be reviewed on the SEC’s web site and easily accessed on line
through the following direct link as of the date of this offering:

 

http://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0001309056&owner=include

 

The Original TenthGate was a medical holding company focused on the acquisition
and development of health related technologies. The range of technologies sought
included biotech/life sciences, diagnostic and unique medical devices. Formed on
March 31, 2003, the Original TenthGate, Inc. had acquired two intellectual
properties at the time of merger and had identified several other specific
technologies for acquisition. Post merger, TenthGate Incorporated may continue
to pursue these early stage negotiations with those previously targeted
technology opportunities that meet our newly established acquisition criteria as
being “life-changing” and offering exponential return potential for
shareholders.

 

 

TENTHGATE’S STRATEGIC OPPORTUNITY - THE PIPELINE IS FULL

 

We are operating in an environment rich in opportunity. Sparked by unparalleled
advancements over the last two decades in technology, research and design, the
healthcare industry has enjoyed an explosion of development and innovation.
Increases in computing power and modeling, diagnostics, miniaturization
capabilities, genetics and biomedicine, as well as a public policy emphasis on
both quality and cost-effective care, there are an unprecedented number of
life-changing technologies being pursued and developed. These are innovations
that can literally reshape the boundaries of healthcare.

 

The pipeline for this innovation has outpaced the system’s ability to properly
fund, manage and commercialize all the exciting and promising opportunities that
are available. High potential opportunities are searching for the guidance and
resources to promote and realize the potential of their science. This is the
niche that we are positioning ourselves to fill – an aggressive, disciplined and
focused medical holding company primed to identify and harvest life-changing
value propositions within the healthcare market segment. These emerging
technologies will benefit from our leadership and resources while enhancing the
overall healthcare and wellness landscape.

 

 

TURNING OPPORTUNITY INTO VALUE

 

The value proposition for us and ours stakeholders comes from our disciplined
methodology and ability to:

 

•

Effectively identify and then acquire or joint venture innovative technologies
under fair and reasonable terms

•

Apply an adequate and appropriate mix of funding venues, management expertise,
effective governance and practical guidance to advance the development of
acquired technologies

 

•

Finally, to make the critical decision on whether or not the technology should
be commercialized, joint ventured or sold to a more strategically appropriate
partner with shareholder value as a paramount objective

 

 

9

 


--------------------------------------------------------------------------------



 

 

 

 

[pictable_tenthgate.jpg]

There is a spectrum of development for any company or technology that takes it
from initial concept to market maturity – from point A to point Z, for example.
Our strategic emphasis is to acquire technologies or opportunities from a point
in early stage development but past proof of concept (say point, F) and advance
that technology or company to a higher plane of business development (say point,
M). This advancement of opportunity under our guidance and resources may
translate to increased commercial viability, acquisition by another compatible
company or improved capital structure for the acquired technology but the end
result will be an increase in the value proposition for shareholders.

 

[pictable2_tenthgate.jpg]

 



 

10

 


--------------------------------------------------------------------------------



 

 

 

The unique value proposition for our shareholders comes from several aspects:

 

•

Our ability to take companies, particularly innovative healthcare related
companies, from points F to M in an effective way utilizing our combined
experiences in delivering significant return on investment

 

•

Our ability to attract and properly utilize reasonably priced capital for the
innovations

 

•

Our unique ability to properly align the innovations with capital, management,
operational support and proper governance

 

•

Favorable capital structure which allows early shareholders to be in a unique
holding position of a public company shares

 

•

We are not limited to a specific size or venue of transaction

 

 

TENTHGATE ORGANIZATION CHART

[t81img1.gif]
[t81img5.gif]


 

As new technologies are acquired, they will be placed in either the Atlantic
Development Group, Inc., our Innovative Products Division or the Innovative
Technologies Division (to be incorporated), depending on how the product or
innovation is categorized. Specific technologies may be placed in their own
corporation as a subsidiary of either Division as is the case with the Ice Baton
product, which resides in Ice Therapies, Inc., a wholly owned subsidiary of
Atlantic Development Group, Inc. All Divisions and subsidiaries will consolidate
financials with the parent, TenthGate Incorporated under GAAP rules and
guidelines.

 

 

 

11

 


--------------------------------------------------------------------------------



 

 

 

TENTHGATE’S TECHNOLOGY EVALUATION PROCESS

 

Targeted Acquisition Valuations Methodologies

 

We will apply various valuation methodologies to help determine the potential
return on investment for targeted acquisitions as well as feasibility for
product/service development. As such, we have engaged Dr. Kenneth E. Lehrer of
Houston, Texas for an initial 12 month period starting August 25, 2005, to
provide Financial Consulting Services in support of the Company’s mission as a
medical technology holding company. Consideration paid to Dr. Lehrer for this
service was 100,000 restricted shares of our common stock and a one-time
administrative fee of $2,500. Dr. Lehrer is an Economist who holds four degrees
from New York University which include; Bachelor of Science (Finance), Master of
Business Administration (Banking), Master of Arts (Economics and a Doctorate in
Urban Economics. His firm, Lehrer Financial and Economic Advisory Services,
formed in 1982, will focus on our strategic business development, market
feasibility analysis and intellectual property valuations which will support the
Company’s management. Dr. Lehrer is a member of numerous professional
organizations to include the National Association of Business Economists,
American Academy of Economic and Financial Experts and American Law and
Economists Association. He served as an Adjunct Professor of Finance at the
University of Houston, Graduate School of Business Administration for
approximately 20 years. Dr. Lehrer will provide objective economic expertise to
support our mission. One mission essential service will be to help exact fair
market value from targeted technologies. Described below is a basic outline of
some of the economic factors underlying determination of fair market value.

 

15.2

Underlying Economic Factors in Determining Fair Market Value of Target
Acquisitions

 

In seeking to place a Fair Market Value on a variety of highly technical medical
diagnostic approaches, certain preliminary underlying factors need to be denoted
and brought to our offeree’s attention in order for the Fair Market Value and
the circumstances that surround these valuations to be supported. Initially,
note is made of the fact that in dealing and working with the complex diagnosis
of illnesses and diseases for the human body, there is no set standard, trend or
success ratio. History is replete with a wide variety of medical discoveries
that have happened by accident as well as significant sums having been expensed
on a certain idea or concept without any significant breakthroughs. In effect,
the concept of trial and error, leading to certainty of success in the medical
community cannot be correlated. There is a significant element of chance with
the underlying concept to focus “chance” in favor of success by seeking to
engage individuals, whose prior track record should yield positive results in
the future. Even under this scenario, the elements of certain success in seeking
to diagnose human illnesses before they become a major problem in advanced
stages, is still an expensive undertaking, wherein the ratio of success is
limited.

 

Based upon the above admonition, the following are denoted in regard to
determining a Fair Market Value for future targeted technologies undertaken and
investigated by us:

 

a) SUNK COSTS - The costs associated with the various medical / scientific
endeavors shall be known as “sunk costs”. In effect, these costs will all be
pre-funded via a combination of debt and equity and will not have a direct
impact on the cash flow or valuation of the various diagnostic undertakings
being valued herein. The concept of seeking to explore and hopefully find
valuable detection indicators is not a process like manufacturing, wherein costs
and revenues are matched on an ongoing basis. In the medical community, the
costs are considered pre-paid or “sunk” and the rates of return is calculated
over significant periods of time, as opposed to short accounting terms;

 

 

12

 


--------------------------------------------------------------------------------



 

 

 

b) ONGOING COSTS - The ongoing costs associated with each of the detection
methods, presuming such detection methods have been located and are deemed
viable, are not significant once the detection method has been discovered /
determined via funding from the initial “sunk costs”. Cash flow from a small
independent, semi-startup company cannot be counted upon in the initial years or
phases to fund significant scientific research;

 

c) ROYALTY INCOME - For the purposes of the cash flow models and determination
of Fair Market Value of the research being conducted by various targeted
technologies companies into the various markets, initial income can be derived
from royalties and other similar income sources as a meaning income source
option;

 

d) PARTNERSHIPS - In addition to royalty income, we will also seek to form a
variety of partnerships, teams, associations, affiliations and other similar
relationships with organizations that, via their longer standing in the business
and medical communities, have the established ability to either produce, market,
distribute, sell or a combination of these, into the overall stream of medical
business sector and commerce;

 

e) DIRECT COSTS - In addition to sunk costs, there are some other associated
costs occurring on a daily basis that are associated with the generation of
income via a flow of funds from royalties, partnerships and other relationship
income sources. These costs sometimes referred to as “direct costs”, will be
included in the various cash flow models utilized to determine a Fair Market
Value of the scientific endeavors. Cost of recent campaigns, the cost of
producing a medicine, once the medicine has been identified, is small, even
though the retail price of the medicine appears significant. The major
ingredient associated with the cost or price of the medicine to the general
public / final consuming patient, is not for the actual physical cost of a
specific medicine or drug, but the recovery of the scientific “sunk costs” that
were undertaken or expensed to create the medicine or drug in the first place;

 

f) FUNDINGS / GRANTS - In addition to sunk costs and other financings that the
company may seek or undertake, the company may also try to obtain grants or
fundings from the appropriate authorities of the United States Federal
Government with which to augment its research funds. These grants are disbursed
on a sporadic basis, but note is made of the fact that, if the company should
become so positioned in order to take advantage of governmental grants, such
applications will be made and grants pursued;

 

g) TAX LOSS CARRY FORWARD - Net operating loss carry forwards expire at various
times and are limited when a company experiences changes in control, therefore
utilization of the income tax loss carry forwards from company acquisitions are
not assured, but are noted herein as a potential additional source of funding
for developmental purposes; and

 

h) FEDERAL TAX CODE - Lastly, all aspects of the Federal Tax Code that favor
scientific and medical investigation and undertakings, will be used in order to
maximize available funding that can become significant for an organization such
as TenthGate Incorporated.

 



 

13

 


--------------------------------------------------------------------------------



 

 

 

Examples of Specific Valuation Methods to be Used by TenthGate

 

Valuations are based in “value”. In order for us to effectively execute our
business strategy, it is essential that the company, with the assistance of our
economist, make an accurate valuation assessment of our targeted technologies at
the time of acquisition. Just as important, we will project and estimate
economic value benchmarks at the one-, three- and five-year marks prior to
technologies being acquired, specifically looking for opportunities with
exponential return on investment potential for our shareholders. The following
are examples of various valuation methods that will be applied:

 

The Comparative Market Method

 

The idea behind the comparative market method is that the value of companies,
organizations, products or intellectual property involving comparative concepts
in the same or similar industry provides objective evidence as to values at
which investors are willing to buy and sell in a specific industry.

 

In applying the comparative market valuation approach, the consultant usually
computes a value multiple for each comparative market. The appropriate multiple
is then determined and adjusted for the unique aspects of the organization or
intellectual property being valued. This multiple is applied to the organization
being valued to arrive at an estimate of value for the appropriate ownership
interest. A market multiple represents a ratio that expresses the fair market
value of an organization or intellectual property as a percentage of annual net
revenues (or financial position) as the denominator. Value multiples can either
be computed on a per share basis or a total annual earnings or other measure.
The most well known value multiple is price / earnings whereby a company’s stock
price or an item (or a group of items) of intellectual property is divided by
its earnings or earnings per share. Once a number of comparative organizations
or intellectual property(ies) and their adjusted financial information have been
selected, the last step is to determine and compute the appropriate value
multiples.

 

In valuing organizations and / or intellectual property, the comparative method,
also sometimes known as or referred to as market data comparable approach, is
not a truly solid method of valuation. As noted, the approach requires the
analyst to have first hand information of actual purchases or sales of similar
organizations or intellectual property and evidence that these medical
treatments and / or intellectual property are comparable in “economic fiber” to
the subjects and / or medical treatments under analysis. The database of
comparative sales and transactions must be broad based and contain data
involving a good number of medical treatments and / or intellectual property in
the same “arena”. In addition to geographic locations, sizes, average revenues,
mark-ups utilized, and a whole host of other economic and financial data that is
often confidential in nature and difficult to obtain on a complete and accurate
up-to-date basis.

 

Based upon the above, in order to place all of the variable information into a
useable number or guideline, a price-annual or revenue multiplier has often been
utilized in recent years. Here, a corporation’s revenues or revenues from some
specific intellectual property are capitalized by the price-revenues multiple
and the result is an estimate of the fair market value of the subject
organization or intellectual property under analysis. While this approach can
often require little solid finance or economics as it analyzes completed
transactions, the accuracy of the final valuation is also based upon general
overall data often times referred to as a “rule of thumb” analysis.

 

This technique is not relied upon as heavily as the other methods in corporate
America as other methods have become more customized and tailored to the
specific corporation or intellectual property under analysis.

 

 

14

 


--------------------------------------------------------------------------------



 

 

 

THE EXCESS EARNINGS METHOD

 

The excess earnings method was developed by the United States Treasury
Department in 1920 in Appeals and Review Memorandum 3 (ARM 34). Its current
version is found in Revenue Ruling 68-609. The excess earnings method is
commonly used in valuing a wide variety of small businesses.

 

The idea for the excess earnings method is to compute the company’s equity value
based on the “appraised” value of tangible assets, plus an additional amount for
intangible assets. A company’s tangible assets should provide a current return
to its owners. Since there are risks associated with owning a company’s assets,
including paying substantial sums for intellectual property, the rate of return
on those assets should be commensurate with the risks involved. That rate of
return should be either the prevailing industry rate of return required to
attract capital to that industry or an appropriate rate above the risk-free
rate.

 

Any returns produced by the company or the specific intellectual property above
the rate on tangible assets are considered to arise from intangible assets of
the organization. Accordingly, the weighted average capitalization rate for
tangible assets and intangible assets should be equivalent to the capitalization
rate for the entire company.

 

While the Internal Revenue Service and a substantial number of professionals in
the Financial and Economic industries have come to utilize and rely upon this
valuation technique, this method is usually employed and relied upon in the
analysis of professional and medical practices. In these instances it is the
earnings of the professional that are above “normal compensation” as determined
by industry standards that create the corporate value. In the matter at hand,
especially for specific and unique medical diagnosis / treatment intellectual
property, no such normal earnings or industry standards are collected, published
or made available and therefore the excess earnings method in spite of its
sound, fundamental and economic underpinnings, cannot be utilized for the
present intellectual property valuation under analysis.

 

DISCOUNTED NET CASH FLOW APPROACH

 

Intellectual Property / “concepts” or “ideas” for which there are no actual
historical sales, records, profits or data are most often valued for their
future potential cash flow growth and profitability. In order to correctly value
such “concepts” or “ideas” under this method, one needs to construct a series of
the most likely Present Discounted Value of the “concepts” or “ideas” that are
under analysis.

 

The Discounted Net Cash Flow Approach and the Capitalized Returns Approach are
based upon the premise that the value of an ownership interest in a company or
an income producing asset or a group of assets is equal to the net present value
of the future benefits of that ownership. The two (2) well-known and accepted
valuation approaches that directly use this premise are The Discounted Net Cash
Flow Approach and the Capitalized Returns Approach.

 

The Capitalized Returns Approach tends to be the more appropriate valuation
method when it appears that an organization’s or intellectual property’s current
use or operations are indicative of its future operations (assuming a normal
growth rate). On the other hand, if there is going to be a sale or transfer of
an organization or intellectual property asset, the Discounted Net Cash Flow
Approach tends to be more appropriate, since future returns could be expected to
be “substantially different” from the current. (“substantially different” means
materially greater or less than a normal growth rate.) In some cases, it may be
desirable to use both of these approaches to estimate a company’s specific piece
of intellectual property value.

 

 

15

 


--------------------------------------------------------------------------------



 

 

 

The Discounted Net Cash Flow Approach requires an analyst to quantify the
financial benefits associated with future ownership of a specific ongoing
corporate organization or use of intellectual property such as - “patents”,
“ideas” or “concepts”. In order to achieve these goals, projection of net cash
flows are made for a specific period of time, usually five (5) to eight (8)
years. Usually, the projected number of years equates to the length of time it
would take for an organization or some new intellectual property to be created,
from the ground up, and become comparable to an on-going corporate entity or
intellectual property that is competitive with the established product or
organization. The projection requires an income forecast, usually by category of
income (type of product, number of products sold, length of existing contracts
and type of sales organization utilized), an expense forecast, based upon the
normal expected future costs (allowing for inflation) to operate either the
organization or the output (“product”) from the intellectual property and an
investment forecast for expenditures on new equipment, if any, and a cost of
capital forecast.

 

This last forecast takes into consideration the total capital structure of the
organization and / or the new development of specific intellectual property,
along with the inherent risks that inure to the specific corporation or asset in
a specific industry based upon known or reasonably projected economic, financial
and legal ramifications as reflected in the discount rate chosen. The fair
market value of the organization or intellectual property under analysis is then
the cumulative present value of all future cash flows.

 

Since the overall aspects of the potential benefits and use of specific medical
diagnostic and treatment intellectual property, as analyzed and reflected in the
report herein, are not often discussed and analyzed by a wide variety of
economic authorities, the supporting financial / economic data on these
potential type of products to be sold into the overall stream of business and
commerce to consumers and other business enterprises is not widely known,
studied or agreed upon and can be open to a series of revisions or changes, a
solid amount of uncertainty exists. In addition, the format or structure of the
area or industries into which these potential products or items would fall has
frequently changed in recent years based upon the rapid changes in a combination
of business, medicine and technology. Often, potential use of the outlined
concepts are not adequately reflected on the ongoing changes in our national
economy including multiple and sometimes conflicting national and state laws.

 

 

STRATEGY OF INNOVATION

 

We are currently prospecting for innovative products that are considered
“life-changing” and have the distinct probability to provide society with
fundamental changes to current alternatives. As part of this strategy of
innovation, we will engage various strategic partners and consultants to assist
us in defining the appropriate micro and macro strategies of acquisition,
identifying and evaluating such opportunities and assisting in the actual
closing on these desired innovative technologies.

 

Relationships and Milestones

 

Tapping into the pipeline of innovative healthcare companies and technologies
that need our strategic assistance is an important aspect of our mission.
Strategic relationships have been formed in which we are afforded the
opportunity to view and evaluate an extensive pipeline of life changing
technologies. One such arrangement is a formal relationship with an American
Stock Exchange company known as UTEK Corporation. UTEK Corporation, trading
under the symbol UTK on the American Stock Exchange, is a business development
company (“BDC”) located in South Central Florida that provides numerous
technology transfer opportunities for us to evaluate under a defined profile for
our acquisitions which meet our specific strategic needs. The company acquired
Ice Baton as a result of the previous relationship

 

16

 


--------------------------------------------------------------------------------



 

 

that existed with UTEK and the Original TenthGate, Inc. A 12-month strategic
agreement between UTEK Corporation and us was established August 26, 2005, for
which 240,000 restricted shares of our common stock were issued as
consideration, valued by UTEK at $120,000 or $0.50/share. These shares vest at
20,000/month and the agreement can be cancelled by us by providing a 90-day
notice of such, thus prompting the return of all unearned shares to the company.

 

This is how our UTEK relationship works: Once acceptable targeted technologies
have been identified by UTEK specifically for us, acquisition of license or
technology will be facilitated by UTEK with the owners of the Intellectual
Property (IP). UTEK will work to negotiate and acquire the IP or Technology
Licenses for such directly from the owners of the IP. We will then acquire this
IP from UTEK using our restricted common stock as consideration. The newly
acquired IP is typically placed in a new corporation and then organized as a
subsidiary of the company.

 

Currently, UTEK has been issued a total of 480,000 shares of our common stock of
which 240,000 shares were previously issued in consideration for a 12-month
technology agreement with the Original TenthGate Incorporated (NV) and UTEK
during the period, August 2004 to August 2005. Those shares have since been
exchanged as part of the merger agreement for our shares.

 

UTEK offers us a full-time professional team seeking specific life-changing
technologies on our behalf from some of the premier learning and research
institutions world-wide. This level of professional IP search support should
serve to accelerate and complement the attainment of our initial 12-month IP
acquisition targets.

 

TenthGate Target Acquisitions

 

We intend to complete two (2) acquisitions within the next 12 months and a
minimum of ten (10) over the next 5 years. Some of our current targeted
technologies include, but are not limited to the following: glutathione
production, a diagnostic blood test for mad cow disease; nano technology
solution used to deplete t-cells in bone marrow; sleep apnea diagnosis
technology to be used as part of routine annual physical exams; and an optical
skin cancer detection product.

 

Over a five year period, we intend to acquire and foster approximately ten (10)
meaningful, life changing, innovative technologies in either division of our
company. It is anticipated that most technologies targeted for acquisition would
be initially valued in the range of $100,000 to $1 million dollars depending on
whether the patent is acquired outright or exclusive license obtained. We would
target an exponential return on investment of such acquisitions related to the
purchase price. We will look to leverage our company stock, if necessary, for
these acquisitions in order to protect our cash resources. The strength of our
stock price will determine whether or not our stock would be an appropriate
currency for acquisition and at what levels. Shareholder dilutive effect will be
balanced with upside potential return. Certain technologies may require “fenced
capital raises” specific to the company or IP acquired, especially larger
projects that are determined to be capital intense.

 

Once control of the innovation has been achieved, we will implement a standard
business evaluation to determine specific levels of resources appropriate for
the development of each technology acquired. This could range from applying a
high percentage of our existing cash and intellectual capital resources for a
very promising technology, (e.g. one offering a high return on investment (ROI)
to our shareholders), to cancelling development of a technology completely if
further evaluation reveals the product does not appear to offer a reasonable
ROI. At the point when proof of concept and commercial potential and scope is
determined with reasonable certainty, the company may seek additional
Intellectual Propriety protections if deemed necessary.

 

 

17

 


--------------------------------------------------------------------------------



 

 

 

Acquired technologies will follow three basic (3) pathways:

 

1. They become part of our portfolio technologies to be developed either
internally, out-licensed, or leveraged into a partnership, joint venture, etc.

 

2. If an acquired innovation warrants further development in order to reinforce
its proof of concept, market potential, etc., but is subsequently deemed outside
of the scope of our mission, such innovations would be targeted for sale to an
appropriate buyer under mutually acceptable terms.

 

3. Technologies may be acquired and shelved if deemed strategically appropriate
to our mission. Reasons for such delays in development may range from awaiting
development of synergistic technologies needed to fully develop our acquired IP
to limitations of cash and intellectual capital resources available to be
applied to the innovation at that time.

 

Explanation of Intellectual Capital

- A New form of Wealth Critical to TenthGate’s Success

 

In recent times, a significant number of organizations do not possess a high
degree of tangible assets, but are in control of “intellectual property”, namely
assets that possess the ability to generate income or wealth based upon an idea,
concept or knowledge. Many of these style organizations faced unusual hurdles in
launching their ideas and, based upon recent events, now face a number of
organizational problems that could lead to a reorganization outcome. However,
before reorganization can be either analyzed or effective, one must examine,
explore and understand the meaning of “intellectual capital”.

 

We seek cutting edge technology, services, abilities or “knowledge” as opposed
to older existing products or services in order to produce an ongoing stream or
flow of income. The idea of capital as a euphemism for a strategic business
asset is not new. Economists frequently describe the basic resources necessary
for an industrial enterprise in terms of the three classic kinds of assets:
land, labor, and capital. But the idea of intellectual capital is a new one; it
brings to the foreground the brainpower assets of the organization, recognizing
them as having a degree of importance comparable to the traditional land, labor,
and tangible assets.

 

If a survey were conducted, there would be agreement that many modern companies
are filled with intellectual capital: law firms, consulting firms, software
companies, computer companies to name but a few. But if the survey went out to
ask people to define what intellectual capital is, there would be a wide range
of answers. These answers would not converge onto one simple definition of
intellectual capital, but rather on many. The range of views and the number of
terms used to describe and define intellectual capital are broad, without a
clear focus, and often confusing. Some of the same terms appear in many of the
definitions yet seem to have different meanings in each.

 

For example, the following list of “capitals” is frequently, and differently,
used in descriptions or definitions of intellectual capital: human capital,
customer capital, stakeholder capital, cultural capital, relationship capital,
organizational capital, structural capital, process capital, and economic
capital.

 

In contrast to the list of confusing and ever-changing types of capital, there
is substantial agreement on the activities and elements that constitute the
capital of interest here: intellectual capital. Picture the elements of IC as
balloons in a pile. If the balloons were piled on the floor of a room, each
observer in a different part of the room would have a different perspective on
intellectual capital. Someone interested in

 

18

 


--------------------------------------------------------------------------------



 

 

knowledge or knowledge management would see one face of the pile. From another
perspective, the elements of intellectual capital would present a different
face.

The diversity of opinion on just exactly what intellectual capital is results
from the wide range of interests and perspectives on the subject. Each
definition is consistent with the perspective and interests of its users and
understandably often neglects or ignores the interests or perspectives of
others. The users of intellectual capital tend to fall into several groups, as
listed below, each with strongly held and sometimes vehemently defended points
of view.

 

KNOWLEDGE AND LEARNING. People with these interests tend to see human capital
and the tacit components of intellectual capital in the foreground. They are
concerned primarily with the creation of new or more knowledge and methods and
environments in which creative processes can be most productive.

 

KNOWLEDGE MANAGEMENT. This term is often used as a synonym for computer-based
information systems. People with this area of interest concern themselves with
the identification of data or information, where it resides, where it needs to
be, and how to get from point A to point B in the most efficient manner.

 

INNOVATION MANAGEMENT. This term is sometimes used to describe the management of
research and development (R&D). People with this interest focus on how to
improve the efficiency and effectiveness with which ideas are generated and
screened to identify those of greatest interest or value to the organization.

 

CAPITAL MARKETS. People with an interest in capital markets see intellectual
capital as a business asset and are concerned with the amount of a firm’s
intellectual capital, how it is valued, how its value affects the company
balance sheet, and how to provide value information to current and potential
stockholders.

 

SHAREHOLDERS. People in this group have a financial interest in a business
enterprise. They see the firm’s intellectual capital as a business asset and are
interested in both the amount and the use of a firm’s intellectual capital.
Their interest usually centers on how the intellectual capital can be focused
and leveraged to improve profitability or strategic positioning.

 

COMPANY MANAGERS. These are the people who manage the firm’s intellectual
capital. They, too, see it as a business asset, but their focus is on how to
manage it in order to increase both its amount and, more important, its ability
to increase cash flow. Company managers involved with intellectual capital are
most often focused on creating the firm’s future cash flow, economic profit, and
sustainable competitive advantage.

TenthGate’s Incubation and the Entrepreneurial Process

 

Medical incubators have recently become part of the business scene as an
innovative approach to economic development. It is one on the many facets of our
medical technology venturing process that is an emerging response to changing
economic conditions. Medical technology venturing is an entrepreneurial process
by which institutions – universities, government, and the private sector – take
and share risk in integrating and commercializing scientific research, new
technologies, and business opportunities. It often links public and private
infrastructures, a sound educational system, and an extensive business network.

 

 

19

 


--------------------------------------------------------------------------------



 

 

 

The basic concept behind the new business / medical technology incubator –
whether direct medical technology or supportive technology, urban or rural,
non-profit or profit-making, public or private, locally owned or part of a chain
– is to leverage entrepreneurial talent. The primary driver of a new medical /
technology incubator is neither the availability of funds nor the rate of
technological advance; it is the entrepreneur. New business incubators seek to
maximize the potential of entrepreneurial talent within a community by providing
entrepreneurs with services and support that complement their natural talents
and enable them to expand their potential. The incubator can thus be a
significant link between the entrepreneur, especially one who is medical /
technology-oriented, and the commercialization of the product or service
offered.

 

Small businesses are the single largest job-creation segment of our economy. A
1981 study conducted at the Massachusetts Institute of Technology found that
between1969 and 1976, nearly two-thirds of all new jobs were created by firms
employing fewer than twenty individuals. Furthermore, statistics show that jobs
created by firms employing fewer than 100 people – still well within the limits
of what is considered small business – account for nearly 80.0% of all new job
creations. Since small business is good for economic development, the nurturing
of small business should be an appropriate focus for economic policy. In
addition, small firms and inventors are 2.4 times more productive per employee
and twenty-four times more productive per dollar of research and development
expenditure in the generation of innovation than are larger organizations.

 

These developments must be weighed against another important fact – that nearly
50.0% of small businesses fail within five (5) years. There are many reasons for
which businesses fail: undercapitalization, poor management, technological
obsolescence, fads, recession, competition, labor problems, inflation, and
scarcity of raw materials. However, studies of small business that have focused
on the reasons for business failure have found the key causes to be
undercapitalization and poor management. An estimated 2,000 businesses fold each
year because of one serious error that was not foreseen. Nine out of ten small
businesses fail because of management deficiencies – and research shows that
nine out of ten causes of failure could have been foreseen. A new business /
medical / technology incubator attempts to increase the chances of success and
profitable output of emerging companies.

 

The Entrepreneurial Process

 

The economic / financial development of new potential technology is based on
four (4) critical factors:

 

1.

Talent – People

 

2.

Technology – Ideas

 

3.

Capital – Resources

 

4.

Know-how – Knowledge

 

Entrepreneurial talent results from the drive, tenacity, dedication, and hard
work of a special type of individual – people who make things happen.
Entrepreneurs are people who recognize specific opportunities. Where there is a
pool of talented entrepreneurial individuals, there is opportunity for growth,
diversification, and new business development. There are a variety of sources
for entrepreneurs and TenthGate intends to tap into these resources to assist in
accomplishing our mission: universities, corporations, research labs,
communities, the public sector, and inventors of all sorts. Events that trigger
the entrepreneurial push may include dissatisfaction with current employment,
recognition of an opportunity, an urge to try a new venture, changes in public
policy, or simply a desire to promote an innovative idea.

 

 

20

 


--------------------------------------------------------------------------------



 

 

 

But talent without ideas is like seed without water. The second critical
component in the entrepreneurial process concerns the ability to generate ideas
that have real potential within a reasonable time. The burst of creativity and
innovation in emerging medical / technological industries holds tremendous
promise for both medical and economic development and technology business
growth. When talent is linked with medical technology, people recognize and then
push viable ideas, and the entrepreneurial process is underway.

 

Every dynamic process needs to be fueled. The fuel for the entrepreneurial
process is capital. Capital is the catalyst in the entrepreneurial chain
reaction. It is the lifeblood of emerging and expanding enterprises. In
business, it is the sine qua non of a new product, an innovative service, or a
brilliant idea. Capital provides the financial resources through which the ideas
of the entrepreneur can be realized. It is critical that Capital resources be
secured in a fiscally responsible fashion to avoid a “toxic” or “super dilutive”
affect on shareholders.

 

Along with talent, technology, and capital, one other element is indispensable
to the successful entrepreneurial process. Know-how is the ability to leverage
business or scientific knowledge in linking talent, technology, and capital in
emerging and expanding enterprises. It is the ability to find and apply
expertise in a variety of areas that can make the difference between success and
failure. This expertise may involve management, marketing, finance, accounting,
production, and manufacturing, as well as legal, scientific, and engineering
help.

 

Successful entrepreneurial development requires a synergy among talent,
technology, capital, and know-how. A medical / technology incubator tries to be
the integrating link that can increase the chances for success of new ventures
for entrepreneurs. In addition, incubators can provide a framework for focusing
and binding the critical elements of the entrepreneurial process for new
ventures. They can also significantly telescope the learning curve, thus giving
entrepreneurs more time to let their businesses grow and more opportunities to
learn from otherwise disastrous mistakes as they broaden their know-how.

 

 

hypercompetition

 

Merely opening or establishing a medical incubator is not enough in today’s
environment. Businesses, even those that are being contemplated, must operate in
a hypercompetitive environment. The business climate is fierce, both
domestically and internationally. The competition is between countries, states,
and communities, as well as between large and small firms and among industries.
The environment in which emerging firms must operate is particularly
unforgiving. The ability to introduce new technologies or services to the
marketplace poses several unique competitive problems. There is a gap between
the firm and its potential markets. This gap results from such issues as (1)
public acceptance, (2) technological obsolescence, (3) social concerns, (4)
channels of distribution, (5) development of an aftermarket, (6) overseas
manufacturing, and (7) the process of moving to the next market.

 

To help companies meet the challenge of a hypercompetitive environment and to
maximize the contributions of the small business and the technology business
growth sectors to American society, the promotion of new business growth has
become an important facet of economic policy at the federal, state, and local
levels. Building indigenous companies has become an essential element in
regional economic development.



 

21

 


--------------------------------------------------------------------------------



 

 

 

 

stimulants

 

A variety of social and economic factors are stimulating medical entrepreneurial
activity and thus generating more robust medical / technology output. These
factors include an increasing focus on capital formation, changing institutional
relationships, supportive government programs, reassessment of intellectual
property, and new approaches to medical innovation.

 

A growing pool of capital dedicated to the entrepreneurial process is being
created in the United States today. Much of the attention to this pool has been
focused on venture capital – a dynamic and creative process by which capital
investments in mid-growth enterprises are made, managed, and developed. Venture
capital is generally available only to firms with a proven track record. Venture
capitalists rarely provide seed capital – that is, capital utilized to prove a
concept, to build a prototype, or to permit an entrepreneur to start a new firm.
Consequently, there is a need for mechanisms that allow entrepreneurs to reach a
point at which they might be able to tap the resources of the venture capital
industry. New medical / technology incubators can provide one type of mechanism.
They can serve an emerging company in two financially critical ways: they can
provide financial resources to assist in the startup phase of a company, and
they can act as a facilitator for future financing as the company matures.

 

A second stimulator involves the commercialization of technology among various
social institutions. The ability to transform scientific and technical
developments into profitable business opportunities is at the heart of the
commercialization process. Social institutions – government, industry, and
nonprofit organizations – are important sources of research and development.
Other institutions – government laboratories, industry, universities and
colleges, and other non-profit institutions – directly perform research and
development functions. These institutions are looking for innovative ways to
collaborate, to promote entrepreneurial activity, and to diffuse technology
while they reap the rewards of their intellectual property assets. Within each
of these institutions are potential entrepreneurs, for whom a medical technology
incubator can provide the opportunity to commercialize their ideas and visions.

 

A third stimulant to the entrepreneurial process is the proactive role of
federal, state, and local governments. The federal government is actively
seeking to fund and support technological efforts that have the potential for
commercialization. Through agency quotas or “set-asides” to small high
technology companies, through innovative efforts at the Small Business
Administration, through a growing innovative programs such as the Small Business
Innovation Research Program, the federal government is encouraging
high-technology small business formation and growth. State and local governments
are also finding innovative mechanisms to support entrepreneurial activities:
direct funding of research and development, development of high-technology
initiatives, establishment of research and development parks and science
centers, emphasis on quality educational programs, tax incentives, and
increasing emphasis on indigenous company formation and growth. Local
governments are cooperating with state and federal government initiatives, even
to the point of providing facilities, resources, and expertise to promote new
business activity.

 

Fourth, universities, federal laboratories, industry and research consortia are
undertaking major reassessment of policies and approaches to intellectual
property because of hyper competition. This is particularly important to many
emerging high-technology companies. Since each of these institutions is
producing entrepreneurs who take their ideas and innovations to the marketplace,
it is becoming more important to reassess patents, licenses, royalties, and the
general ownership of scientific and technological developments. Given the
growing collaborative relationships that are developing between business,
government, and academia, and given their more direct attempts to transfer
technology to the

 

22

 


--------------------------------------------------------------------------------



 

 

marketplace, there are likely to be increasing numbers of entrepreneurs seeking
opportunities to commercialize their ideas and innovations.

 

A fifth stimulant to new business development is the removal of barriers to
innovation through the establishment of an environment favorable to
entrepreneurial activity. The removal of barriers has been accomplished on many
levels, including federal, state, and local governments and industry. On the
national level, the federal government has encouraged the transfer of technology
from federal laboratories and has encouraged formation of research consortia by
modifying anti-trust laws. Many state governments have repealed tax laws that
are considered disadvantageous to technology-oriented firms, have enacted
special education laws to help keep and attract highly qualified personnel to
local employment, and have endeavored to create an environment conducive to
entrepreneurship. Many corporations, recognizing that entrepreneurship increases
productivity, have established flexible corporate cultures to accommodate
entrepreneurial activity. Some have even established venture pools and incubator
units to invest in entrepreneurial oriented employees.

 

new business medical incubator

 

Successful entrepreneurship takes a wide variety of talents. However, it is rare
to find a potential entrepreneur who combines the technical expertise necessary
for medical / technological innovation with the business acumen necessary for
successful product commercialization. One concept that has developed in the last
five years to facilitate the development of entrepreneurial creativity and
education is the corporate innovative incubator unit.

 

We are designed to assist entrepreneurs in developing their business skills in
an environment that promotes medical / technology commercial developments. In
this environment, aspiring entrepreneurs have more freedom to be creative, since
their energies can be devoted to product development rather than the rigors of
obtaining financing or managing an organization. During this period, the
entrepreneur is associated with other entrepreneurs who are facing similar
difficulties, providing an association that should help solve problems and
stimulate the entrepreneur’s drive for success.

 

An incubator cannot only be an organization, but it can also be a physical unit.
Incubators can start as a single building or group of buildings in which
participating entrepreneurs can be housed together to interact spontaneously.
For a nominal fee, the institution sponsoring the incubator may provide
secretarial support, duplicating services, accounting services, technical
editing help, computer equipment, conference space, health and other benefit
packages, and access to university facilities and expertise.

 

Organizationally, incubators differ from one another because of their varying
priorities. Priorities are different because of the funding that supports the
incubator unit. Funding sources for these units include federal, state, and
local governments, communities, universities, private individuals and
foundations, and corporations. Incubators can be associated with any of these
funding sources to varying degrees and, therefore, have similar goals but
different priorities. The general goals of incubators are to develop firms and
to stimulate entrepreneurship. Incubators may seek to develop jobs, create
investment opportunities for college endowments, expand a tax base for local
government, enhance the image of college technical programs, speed the transfer
of technological innovation from the academic and research worlds to industry,
fill a perceived gap in venture capital financing by improving the quality of
locally based entrepreneurial talent, and build a core of indigenous companies.

 

Many of the first incubators were university related. The advantages of being on
or near a university campus are numerous: library facilities; exposure to state
of the art technical thinking and equipment; access to undergraduates – a cheap
and technically skilled labor pool; a creative environment; and

 

23

 


--------------------------------------------------------------------------------



 

 

potential employment as a lecturer. Companies within the incubator profit from
the resources of the university in a variety of ways. They may benefit from
having the best available talent when they need it without having to carry that
high-priced talent on their payroll. Further, these companies receive the
stimulus and catalytic effect associated with working alongside exceptional
professionals from outside their organization.

 

In summary, we are seeking to become a blend of a medical / technology incubator
and a holding company focused on the acquisition and development of life
changing health related medical technologies once specific technologies have
passed through their incubation phase. Via successful managerial techniques
including patent applications and protections, we are well positioned and
structured to support, oversee and encourage specific medical / technological
advances. While such medical technology sponsorship can often be considered
risky, via a blend of hands on management, technological synergism, asset
protection, cost containment and portfolio management, risks can be reduced in
order to maximize the potential of our medical holding company’s opportunities.



 

24

 


--------------------------------------------------------------------------------



 

 

 

TENTHGATE PROFORMA VALUATION ILLUSTRATION

 

Intellectual Property consisting of “concepts” or “ideas” for which there are no
actual historical sales, records, profits or data are most often valued for
their future potential cash flow growth and profitability. In order to correctly
value such “concepts” or “ideas” under this method, one needs to construct the
most likely Present Discounted Value of the “concepts” or “ideas” that are under
analysis. In as much as each of these “concepts” or “ideas” is to be valued for
their Fair Market Value (“FMV”) on a separate or independent basis, the
following illustration of consolidated discounted cash flow projections are
provided for TenthGate as denoted below. This in no way constitutes any
guarantees of such performance of valuations being achieved:

 

TENTHGATE TARGETED PROFORMA

USING SCHEDULE OF DISCOUNTED CASH FLOW MODEL

 

Year 1

Year 2

Year 3

Year 4

Year 5

Terminal

 

(2006)

(2007)

(2008)

(2009)

(2010)

Capitalized

 

Intellectual Properties

4

6

8

10

12

 

Gross Income

2,100,000

7,000,000

10,000,000

15,000,000

25,000,000

 

Cost of Goods Sold

420,000

1,400,000

2,000,000

3,000,000

5,000,000

 

Operating Expenses

525,000

1,750,000

2,400,000

3,600,000

5,750,000

 

TOTAL COSTS

945,000

3,150,000

4,400,000

6,600,000

10,750,000

 

Net Operating

Income

1,155,000

3,850,000

5,600,000

8,400,000

14,250,000

 

Taxes (35.0%)

404,000

1,348,000

1,960,000

2,940,000

4,988,500

 

Net Income

751,000

2,502,000

3,640,000

5,460,000

9,262,000

23,155,000

 

Present Discounted

Value (“PDV”)

0.769

0.592

0.455

0.350

0.269

0.207

 

Net Present Value

Discounted

577,500

1,481,200

1,656,200

1911,000

2,491,500

4,793,100

 

FMV Valuation               $12,910,000

 

(As of November 1, 2005)

Notes:

 

1) All calculated numbers were rounded to the nearest thousand or hundred
dollars;

 

2) A Discount Rate of 30.0% (5 to 6 times United States Long Term Treasury
obligations) was utilized herein based upon the data and risks associated with
the “concepts” and “ideas” of TenthGate;

 

3) A Capitalization Rate of 40.0% was utilized to also portray the sustained and
ongoing business risks associated with the early development and production of
the “concepts” and “ideas” of TenthGate.



 

25

 


--------------------------------------------------------------------------------



 

 

 

KEY VENDOR RELATIONSHIPS

 

To assist TenthGate in accomplishing its mission in an efficient and compliant
fashion, we have established several important vendor relationships. These
relationships are essential to the early stage development of our company as
well as in support of our long-term strategic goals.

 

SEC Counsel, General

 

Larry Wilson, Esq.

Franklin, Cardwell & Jones, PC

Houston, TX

 

www.fcj.com

 

SEC Counsel, Transactions

 

Gregg Jaclin, Esq.

Anslow & Jaclin, LLP

Manapalan, NJ

 

www.anslowlaw.com

 

Accounting & Bookkeeping

 

Brian Beerman

Beerman Piper & Associates, LLC

Pittsburgh, PA

 

www.beermanpiper.com

 

Public Company Auditors

 

Mark Kingery, CPA

Kingery & Crouse, CPA

Tampa, FL

 

www.tampacpa.com

 

 

Technology Intellectual Property Search & Acquisition

 

UTEK Corporation

Plant City, FL

 

www.utekcorp.com

 

 

26

 


--------------------------------------------------------------------------------



 

 

 

 

Economist Services

 

Dr. Kenneth Lehrer

Lehrer Financial & Economic Advisory Services

Houston, TX

 

www.lehecoserv.com

 

Branding & Web Development

 

Pranav Kothari

Red Couch Interactive

Houston, TX

 

www.redcouchinteractive.com

 

Capital Accounts & Banking Services

 

Wachovia Bank

 

www.wachovia.com

 

 

 

TENTHGATE INCORPORATED’S CURRENT HOLDINGS

– CORPORATE ASSETS AND RESOURCES

 

Presently, we own or have the rights to two properties. Although our existing
products may have potential for significant commercial sales development, this
formal evaluation or determination has not been made by us at this time. We do
anticipate that future targeted acquisitions will likely offer our shareholders
an even greater potential for return on investment than our existing properties.
This prediction is based upon our recently established Intellectual Property
acquisition methodologies requiring such technologies to be “life-changing” in
scope and offer exponential economic potential once developed.

 

CURRENT PRODUCTS

 

SutureMate®

 

The first property is a medical device known as SutureMate®, which is currently
selling commercially through DeRoyal Medical at small levels and provides a
unique niche in the OSHA mandated needle stick prevention area. This IP is held
in Atlantic Development Group, Inc., our wholly owned subsidiary.

 

 

27

 


--------------------------------------------------------------------------------



 

 

 

distribution of product

 

The SutureMate® surgical safety device is currently the company’s only product
available in the U.S. marketplace. The arrangement with DeRoyal provides for the
worldwide distribution of the SutureMate® surgical safety device.

 

[t81img2.jpg]


 

On Feb 13, 2001, an agreement with DeRoyal Industries, Inc. (“DeRoyal”) was
entered to finish and distribute the SutureMate® surgical safety device
worldwide. The terms of this agreement has been treated as current by us, who
has notified DeRoyal that the SutureMate product is now held by our wholly owned
subsidiary, Atlantic Development Group, Inc. (a private VA corporation) as a
result of an asset sale that took place with the Original TenthGate in 2005.

DeRoyal Safety Products are designed to take care of the caregiver as well as
the patient. Each product has been engineered to provide workplace controls
aimed at preventing injury or illness that can occur in the healthcare setting.

 

surgical safety needles in the united states

 

Based upon the fact that numerous workers who are occupationally exposed to
blood borne pathogens have contracted fatal and other serious viruses and
diseases, including the human immunodeficiency virus (HIV), hepatitis B, and
hepatitis C from exposure to blood and other potentially infectious materials in
their workplace, in 1991 the Occupational Safety and Health Administration
issued a standard regulating occupational exposure to bloodbrone pathogens,
including the human immunodeficiency virus, (HIV), the hepatitis B virus (HBV),
and the hepatitis C virus (HCV). Compliance with the blood borne pathogens
standard has significantly reduced the risk that workers will contract a blood
borne disease during the course of their work. Nevertheless, occupational
exposure to blood borne pathogens from accidental sharp injuries in healthcare
settings continued to be a serious problem. In March 2000, the Centers for
Disease Control and Prevention estimated that more than 380,000 percutaneous
injuries from contaminated sharp objects occur annually among healthcare workers
in United States hospital settings. Estimates for all health care settings are
that 600,000 to 800,000 needle sticks and other percutaneous injuries occur
among

 

28

 


--------------------------------------------------------------------------------



 

 

health care workers annually. Such injuries can involve needles or other sharps
contaminated with blood borne pathogens, such as HIV, HBV or HCV.

 

Since publication of the blood borne pathogens standard in 1991, there has been
a substantial increase in the number and assortment of effective engineering
controls available to employers. There is now a large body of research and data
concerning the effectiveness of newer engineering controls, including safer
medical devices. Numerous studies have demonstrated that the use of safer
medical devices, such as needle less systems and sharps with engineered sharps
injury protections, when they are part of an overall bloodborne pathogens
risk-reduction program, can be extremely effective in reducing accidental sharps
injuries.

 

In March 2000, the Centers for Disease Control and Prevention estimated that
depending on the type of device utilized and the procedure involved 62.0% to
88.0% of sharps injuries can potentially be prevented by the use of safer
medical devices. Training and education in the use of safer medical devices and
safer work practices are significant elements in the prevention of percutaneous
exposure incidents. Staff involvement in the device selection and evaluation
process is also an important element in achieving a reduction in sharps
injuries, particularly as new safer devices are introduced into the work
setting. All of this has become part of the Occupational Safety and Health Act
of 1970 enacted in January, 2000 and known as the “Needle Stick Safety and
Prevention Act.” This Act should drive the need for SutureMate.

 

product features

 

SutureMate® Suture Assist Device Key Features:

• Allows suture needle to be “parked” between stitches for re-grasping with
needle holder

• Minimizes danger to non-dominant hand

• Eliminates danger of glove perforation from tying with needle attached

• Internal groove acts as a protected knife blade to smoothly sever needle from
thread

• No need to introduce additional sharps to field

• Latex safe

 

Product No.

Description

Quantity

 

25-2240

SutureMate

20/Cs

 

 

 

 

29

 


--------------------------------------------------------------------------------



 

 

 

[t81img3.jpg]


 



 

30

 


--------------------------------------------------------------------------------



 

 

 

DeRoyal is the largest privately held healthcare supplier of safety devices with
over 250 sales representatives worldwide. Formed in 1973, DeRoyal is a
international, vertically-integrated supplier of institutional and consumer
healthcare products and services, with 27 subsidiaries and affiliates in seven
states (California, Florida, Georgia, Oklahoma, South Carolina, Tennessee, and
Virginia) and ten countries (Canada, Costa Rica, England, Estonia, Germany,
Ireland, Italy, the Netherlands, Sweden and the United States). DeRoyal’s four
business units, Acute Care, Patient Care, Wound Care and OEM (original equipment
manufacturer) produce more than 25,000 products, including: rehabilitation and
therapy products, sports medicine supports, orthopedic bracing and supports,
fiberglass and plaster casting; wound care dressings; unitized surgical delivery
systems; surgical accessories; neonatal, labor and delivery products;
angiographic, endoscopic, anesthesia and temperature monitoring products; as
well as manufacturing services in plastics, textiles, electrical manufacturing,
converting and sterilization.

 

product manufacturing

 

Currently, the re-designed SutureMate® surgical safety device is manufactured by
the Hansen Plastic Division of Tuthill Corporation at their plant located in
Clearwater, Florida (“Tuthill”). There is no blanket agreement between the
company and Tuthill regarding the manufacturing of the SutureMate® surgical
safety device and each manufacturing run is separately contracted as required.
The company believes that there are a large number of manufacturers that would
be willing and capable of manufacturing the SutureMate® surgical safety device
if its relationship with Tuthill is interrupted for any reason.

 

sales and marketing

 

The primary medical industry markets include hospitals, healthcare facilities,
surgeons, nurses, and technologists in procedure-oriented specialties, including
obstetricians, dentists, emergency room personnel and other medical
professionals. The company believes that the criteria for another appropriate
strategic partner for an alliance with the company would include a worldwide
presence; a dedicated, highly trained sales force with access to the operating
room; an acknowledged leader in the industry; and an interest in diversification
of its existing product lines.

 

competition

 

There is intense competition in the markets in which we engage in business based
upon price, availability, and technical innovation. In addition, surgical aides
and other safety devices must compete against the perception of convenience and
cost of unaided and unprotected procedures. We believe that there is relatively
little competition for our products, developed and undeveloped, at this time.

 

Notwithstanding our innovative product line, there are many major companies,
which could compete with the company due to their size and market share in the
medical products area. We believe that these major companies will continue their
efforts to develop and market competitive devices and products.

 

There is intense competition in sales of products for use in gynecological,
spinal, vascular, cardiovascular, interventional cardiology, breast biopsy, and
urologic, orthopedic and oncological procedures. A broad range of companies
presently offer products or are developing products for use in such procedures.
Many of these companies have significantly greater capital than the company and
are expected to devote substantial resources to the development of newer
technologies, which would be competitive with products that the company may
offer. There are also a number of smaller companies, which offer such products
which present additional competition.

 

sources and availability of raw materials

 

 

31

 


--------------------------------------------------------------------------------



 

 

 

Raw materials necessary for the manufacturer of parts, components and packaging
supplies for all of the company’s products manufactured by the Medical Products
Division are readily available from numerous third-party suppliers.

 

The company does not rely on any other principal suppliers for any of its raw
materials. However, with regard to the SutureMate® surgical safety device, the
company has received a price quotation from Tuthill Plastics, Inc. for the
manufacture of the re-designed SutureMate® surgical safety device.

 

dependence on major customers

 

The SutureMate® surgical safety device sales are currently principally reliant
upon DeRoyal and in-house distribution and re-establishment of various
distribution arrangements for generating revenues for this product. Subject to
the availability of additional funding, of which there can be no assurance, the
company believes that it can increase its customer base so that the loss of any
one client will not adversely impact upon the financial condition of TenthGate
Incorporated.

 

research and development

 

We believe that research and development is an important factor in our future
growth but we have been unable to conduct any research or development activities
in the last two years because of funding limitations. It is anticipated that
much of our future research and development for new and existing technologies
will be accomplished via joint ventures and partners with best in class
technologies third party partners.

 

patents, copyrights and trademarks

 

The original patent for the SutureMate® surgical safety device was issued in
1990 and has reached the 15 year maturity. Therefore, the company has determined
no economic advantage exists to support renewal of existing patents as we own
and control the only existing tooling for this product, which is housed in
Clearwater, FL with the manufacturer, Tuthill Plastics Group.

 

A trademark registration with the United States Patent and Trademark Office for
the SutureMate® surgical safety device was originally filed July1, 1993. This
trademark was registered on April 5, 1994.

 

government regulation – fda approval

Regulation by governmental authorities in the United States and foreign
countries maybe a significant factor in the development, manufacture and
marketing of the Company’s current and future products and services. It is
anticipated that virtually all of the products developed by the Company will
require regulatory approval by governmental agencies prior to commercialization.

 

Prior to entering commercial distribution, all medical devices must undergo FDA
review under one or two basic review procedures: a Section 510(K) pre-market
notification (“510(K)”), or a pre-market approval application (“PMA”).

 

A 510(K) notification is generally a relatively straightforward filing submitted
to demonstrate that the device in question is “substantially equivalent” to
another legally marketed device. The term “substantially equivalent” for 501(K)
purposes does not mean that a product is not unique. Rather it means that a
product can be categorized with existing products for sterilization and safety
purposes. Pursuant to 21 C.F.R. 807.100(b), the “FDA will determine that a
device is substantially equivalent to a

 

32

 


--------------------------------------------------------------------------------



 

 

predicate device using the following criteria: (1) [t]he device has the same
intended use as the predicate device; and (2) [t]he device: (i) [h]as the same
technological characteristics as the predicate device; or (ii)(A) [h]as
different technological characteristics, such as a significant change in the
materials, design, energy source, or other features of the device from those of
the predicate device; (B) [t]he data submitted establishes that the device is
substantially equivalent to the predicate device and contains information,
including clinical data if deemed necessary by the Commissioner, that
demonstrates that the device is as safe and as effective as a legally marketed
device; and (C) [d]oes not raise different questions of safety and effectiveness
than the predicate device.” Approval under this procedure is typically granted
within ninety (90) days if the product qualifies, however, this procedure may
take longer. For any medical device cleared through the 510(k) process,
modifications or enhancements that could significantly affect the safety or
effectiveness of the device or that constitute a change to the intended use of
the device will require a new 510(k) submission.

 

When the product does not qualify for approval under the 510(K) procedure, the
manufacturer must file a PMA which shows that the product is safe and effective
in its intended use. The pre-market approval process begins with an animal test
that lead to the preparation of an Investigational Device Exemption (“IDE”)
granted by the FDA on review of the animal test data. Once the IDE has been
granted, human clinical trial may commence with a small population in tightly
controlled environments. If successful, a larger human clinical trial may be
conducted using several diverse testing sites and population groups. Data from
both clinical trials is then summarized submitted to the FDA. If the FDA
determines that there is reasonable assurance that the device is safe and
effective for its intended purpose, it will grant approval to market the device.
This requires a significantly longer FDA review after the date of filing, and
the time and costs of performing the necessary trials before the results are
known represent a significant risk to the development of new devices.

 

In the past, our products have been cleared by the FDA under the 501(K)
expedited form of pre-market review or have not required FDA approval. To the
extent the Company develops products for use in more advanced surgical
procedures, the regulatory process may be more complex and time consuming. Some
of our potential future products may require lengthy human clinical trials and
the PMA application relating to class III medical devices. There is no assurance
that funds will be available to conduct clinical trials or other expenses
necessary to obtain a PMA. During any review period, there is the risk of entry
by competitors and risk of changes in the marketplace prior to market approvals
being obtained.

 

We are also subject to routine inspection by the FDA and state agencies for
compliance with Good Manufacturing Practice requirements, Medical Device
Reporting requirements and other applicable regulations. Noncompliance with
applicable requirements can result in warning letters, import detentions, fines,
civil penalties, injunctions, suspensions or losses of regulatory approvals,
recall or seizure of products, operating restrictions, refusal of the government
to approve product export applications or allow us to enter into supply
contracts, and criminal prosecution. Delays in receipt of, or failure to obtain,
regulatory clearances and approvals, or any failure to comply with regulatory
requirements could have a material adverse effect on our business, financial
condition and results of operations.

 

Overseas, the degree of government regulation affecting us varies considerably
among countries, ranging from stringent testing and approval procedures in
certain locations to simple registration procedures in others, while in some
countries there is virtually no regulation of the sale of our products.

 

fda’s 510k information

 

510(k) Overview as of November 1996

 

 

33

 


--------------------------------------------------------------------------------



 

 

 

Section 510(k) of the Food, Drug and Cosmetic Act requires those device
manufacturers who must register to notify FDA, at least 90 days in advance, of
their intent to market a medical device. This is known as Pre-market
Notification - also called PMN or 510(k). It allows FDA to determine whether the
device is equivalent to a device already placed into one of the three
classification categories. Thus, “new” devices (not in commercial distribution
prior to May 28, 1976) that have not been classified can be properly identified.
Specifically, medical device manufacturers are required to submit a pre-market
notification if they intend to introduce a device into commercial distribution
for the first time or reintroduce a device that will be significantly changed or
modified to the extent that its safety or effectiveness could be affected. Such
change or modification could relate to the design, material, chemical
composition, energy source, manufacturing process, or intended use.

Specific details about our SutureMate product from the FDA site:

Device classification Name: 

Instrument, Manual, Surgical, General Use

510K Number: 

K926126

 

Regulation Number: 

878.48

 

Device Name:

SutureMate

 

Product Code: 

MDM

 

Decision Date:

5/19/93

 

Decision: 

SE

 

Classification Advisory Committee: 

General & Plastic Surgery

 

Type: 

Traditional

 

 



 

34

 


--------------------------------------------------------------------------------



 

 

 

SUTUREMATE ACQUISITION DESCRIPTION

 

The SutureMate IP was acquired through a divestiture between Power 3 Medical
Products, Inc., a New York public corporation and The Original TenthGate, Inc.
(NV) via a Distribution Agreement and Technology Transfer Agreement dated May
11, 2004. The following public disclosure concerning this transaction was made
by Power 3 Medical Products, Inc. in a subsequent SB-2 public filing as follows:

 

Divestiture of Subsidiaries

 

As part of the acquisition of the assets of Advanced Bio/Chem, it was
contemplated that we would distribute shares of our subsidiary to our
shareholders of record prior to the Advanced Bio/Chem transaction. Previous
management of Power 3 and our subsidiary have been independently operating our
subsidiary, TenthGate, since the Advanced Bio/Chem transaction.

 

We have not completed the divestiture of TenthGate and its subsidiary, but we
intend to complete the divestiture as soon as practicable. Some of the principal
reasons for the divestiture of TenthGate are as follows:

 

 

•  

Our business focus and strategy is significantly different from that of
TenthGate and its subsidiary;

 

 

•  

The disposition of TenthGate will allow our management to focus exclusively on
our business objectives and permit management of TenthGate more flexibility in
its operations; and

 

 

 

 

•  

The disposition will allow the market to separately identify and evaluate each
business and provide greater access to financing for TenthGate.

 

 

 

The Original TenthGate, Inc. (NV) was subsequently advised by Power 3 Medical
Products, Inc.’s corporate counsel that Power 3 Medical Products, Inc. was
unable to issue a dividend of the Original TenthGate, Inc. shares to the
shareholders of Power 3 Medical Products, Inc. as anticipated by the Agreement
and Plan of Distribution (the “Distribution Agreement”) dated May 11, 2004. The
reason provided to the Original TenthGate’s management was a shortfall in net
capital surplus within Power 3 Medical Products, Inc., which can not exist when
offering a shareholder dividend under New York law. Therefore, the 1,000 common
shares of the Original TenthGate, Inc. pending the distribution were released to
Power 3 Medical Products, Inc., thus completing the divestiture.

 

Power 3 Medical Products, Inc. has been duly issued their Original TenthGate,
Inc. shares as consideration for the transaction, which has subsequently been
exchanged for shares of our common stock. They have been officially advised by
us to fully report such divestiture in their public filings and as of the time
of this offering, they have not yet done so. We consider this matter closed.

 

 



 

35

 


--------------------------------------------------------------------------------



 

 

 

Ice Baton®

 

The second innovation for TenthGate Incorporated is Ice Baton®, for which we
have acquired the worldwide exclusive rights to manufacture and sell. This
License is housed in Ice Therapies, Inc., a subsidiary of Atlantic Development
Group, Inc., which in turn is a subsidiary of TenthGate Incorporated. Ice Baton
provides an innovative, natural ice treatment for hemorrhoids that avoids the
possible complications and patient limitations associated with existing chemical
topical ointment treatments. Ice Baton has been FDA approved and has received a
CE mark in Europe. Presently, it is selling commercially at minimum levels in
England. Ice Therapies, Inc. has purchased from Behive, Ltd. in England the
exclusive world-wide license/royalty rights to manufacture and sell Ice Batons®.
No other relationship currently exists between Behive, Ltd. and Ice Therapies,
Inc. at this time.

[t81img4.jpg]


world-wide exculsive license acquisition description

 

Core Concepts, LLC (a private Virginia LLC owned by Mr. Novak and Mr. Gray) is
not associated with either Ice Therapies, Inc. or Behive, Ltd., nor are they
party to any agreements with either company. However, Core Concepts, LLC did
transfer to the Original TenthGate, Inc 144,033 restricted common shares of
Power 3 Medical Products, Inc. (PWRM.OB) that was owned by Core Concepts, LLC,
and valued at $324,300 as of August 10, 2004, which was subsequently utilized as
consideration by the Original TenthGate (NV) with UTEK Corporation for the Ice
Therapies, Inc. world-wide exclusive license acquisition. Core Concepts, LLC
received 648,600 common shares of the Original TenthGate, Inc. (NV) valued at
$0.50/share as consideration for providing the PWRM shares. These shares were
subsequently being exchanged for 648,600 shares of our common stock and retained
their original piggyback registration rights provided. The license agreement is
between Ice Therapies, Inc., a wholly owned subsidiary of Atlantic Development
Group, Inc. and Behive, Ltd., England.

 

Behive, Ltd. is not an employee or contractor of Ice Therapies, Inc. and is in
no way affiliated with our company outside of our existing licensing agreement.
Behive, Ltd. owns the Intellectual Property for Ice Baton. Ice Therapies, Inc.
does not own the intellectual property for Ice Baton. However, Ice Therapies,
Inc. is responsible for renewals of the Ice Baton patents that existed as of
August 10, 2004 at the time the license/royalty agreement was signed with
Behive, Ltd. Ice Therapies, Inc. can therefore be invoiced for such renewals as
they occur. Ice Therapies, Inc. requires a 90-day advance notice for any such
renewal payment requests.

 

 

36

 


--------------------------------------------------------------------------------



 

 

 

licensing agreement

 

Per our Licensing Agreement, royalties will be reported and paid in a timely
fashion once product sales begin, but not later than the Second Anniversary of
the Agreement or August 10, 2006. The minimum royalties’ payments annually,
which are to begin no later than the second anniversary of our Agreement, are
$40,000 US annually, one forth of this amount payable each quarter. If greater
sales levels are achieved, Royalties of 4% calculated on the invoice sales
values of Licensed Ice Baton after deduction of trade discounts and returns are
due Behive, Ltd. No product distribution agreements have been entered or product
sales made to date through Ice Therapies, Inc. As a professional good will
consideration, Behive, Ltd. has been granted permission by Ice Therapies, Inc.
to maintain their existing Ice Baton sales in England to allow Behive, Ltd. to
utilize their remaining, pre-agreement finished product inventories of
approximately 500 boxes of 4 each via web sales and previously established
relationships. It is anticipated that a formal distribution and sales agreement
maybe entered with Behive, Ltd., at some future date, once their remaining
inventories are exhausted.

 

MANAGEMENT

 

Directors and Executive Officers

 

The following table sets forth, as of November 1, 2005, the names and ages of
all of our directors and executive officers; and all positions and offices held.
The director will hold such office until the next annual meeting of shareholders
and until his or her successor has been elected and qualified.

 

Name

Age

Position

 

Tim Novak

42

President, CEO, CFO, Chairman of the Board

 

R. Paul Gray

42

Secretary, Treasurer and Director

 

The board of directors has no standing committees.

 

Family Relationships

No family relationship has ever existed between any director, executive officer
of the company, or any person contemplated to become such.

 

Business Experience

 

The following summarizes the occupation and business experience during the past
five years for our officers and directors:

 

Tim Novak – Age 42 - is the Senior Member of Core Concepts., LLC
(www.coreconcepts.net), a provider of strategic consulting to public and private
growth companies. He is a founding member of Core Concepts, LLC which has
operated out of the southwest Florida market since June 2002. He served as
Chairman, President and CEO of Power 3 Medical Products, Inc., a public company
through May 18, 2004. His professional work experience has centered on corporate
organizational development, compliance and stakeholder value creation in both
the public and private settings. He has held a series 6

 

37

 


--------------------------------------------------------------------------------



 

 

& 63 license with NASD and worked as an independent agent building custom
financial programs designed to assist clients in building net worth. He has an
extensive healthcare background working at the senior executive level and served
as a board member for many public and private companies as well as non-profit
organizations. He is a panel judge for the TIME (The Integration of Management
and Engineering) Business Launch Competition and International Nano Technology
Competition at Case Western Reserve University. He was a founding member of The
Hardin County Education Foundation, Inc. and served as an advisory board member
for South Central Bank & Trust. He is a Hardin County Schools Distinguished
Alumni. He graduated from Bowling Green State University with a Bachelor of
Science degree in biological science and holds a Masters of Science in
Administration from Central Michigan University.

 

R. Paul Gray – Age 42 - is the Managing Member of Core Concepts, LLC, a provider
of strategic consulting to public and private growth companies. Core Concepts,
LLC is located in the Washington, D. C. area and Southwest Florida.
(www.coreconcepts.net) He has served as one of the founding members of Core
Concepts, LLC since June 2002. He is considered a financial expert under the
rules promulgated by the major stock exchanges. Mr. Gray has more than 16 years
of experience in Big Four accounting and consulting firms (Ernst & Young and
KPMG) serving and consulting with many public and private companies. He has
extensive experience with private and public companies on financial, compliance
and audit matters and has a deep background in the healthcare industry. Mr. Gray
is a member of several public company boards (United Therapeutics, Inc.
NASDAQ:UTHR and TenthGate, Inc.) and sits on various compensation and audit
committees. He has been the Chief Financial Officer of several development stage
companies most recently Power 3 Medical Products, Inc. OTCBB: PWRM and serves in
an acting Executive capacity for Core Concept client’s from time to time. He is
a panel judge for the TIME (The Integration of Management and Engineering)
Business Launch Competition and International Nano Technology Competition at
Case Western Reserve University. Mr. Gray is also a judge and advisor to the
West Virginia University Entrepreneurial Program. He is a graduate of West
Virginia University with a Bachelor of Science degree in accounting in 1985.

 

Employment Agreements/Terms of Office

 

Tim Novak and Paul Gray, both considered key to the success of this venture,
have employment agreements with us. Tim Novak’s and Paul Gray’s employment
agreements commenced on June 8, 2005 with Original TenthGate and continue with
us pursuant to the merger. Pursuant to his Employment Agreement, Mr. Novak
serves as our President, CEO and CFO until the expiration of the Agreement or
until the Agreement is terminated in accordance with its terms. Pursuant to his
Employment Agreement, Mr. Gray serves as Executive Vice President until the
expiration of the Agreement or until the Agreement is terminated in accordance
with its terms. In such capacities, Mr. Novak and Mr. Gray shall participate in
and manage all decisions regarding the Company’s operational, administrative,
business, and financial affairs of the Company and shall be each paid a salary
of $150,000 plus benefits. Both Mr. Novak & Mr. Gray, as part of their terms of
employment, are permitted to participate in their established consulting
business and other business ventures outside of TenthGate.

 

Director Compensation

 

Presently, our directors will not receive a fee for attending each board of
directors meeting or meeting of a committee of the board of directors. All
directors will be reimbursed for their reasonable out-of-pocket expenses
incurred in connection with attending board of director and committee meetings.
It is anticipated, as we evolve fiscally, an industry standard fee will be paid
to board and committee members in the future.

 

 

38

 


--------------------------------------------------------------------------------



 

 

 

2005 Stock Compensation Plan

 

We have adopted the existing stock compensation plan from the Original
TenthGate, Inc. (Nevada) as a result of the merger. Our 2005 Stock Compensation
Plan reserves 2,000,000 shares of our common stock to be issued to our
directors, employees, (including officers) and our divisions and subsidiaries,
and consultants and attorneys who provide services to us. Our Board of Directors
has complete authority to administer and issue shares pursuant to the Stock
Compensation Plan. No stock options have been issued as of the date of this
offering.

 

 

PRINCIPAL SHAREHOLDERS

 

The following table sets forth certain information concerning stock ownership of
all persons known by us to own beneficially 5.0% or more of the outstanding
shares of our common stock, each director and certain executive officers and
directors as a group, and as adjusted to reflect the sale of the total amount of
shares of common stock and common stock purchase warrants offered hereby.

 

Name of

Number of

Percent of Class

Percent of Class

 

Beneficial Owner

Common shares Owned

Before Offering(1)

After Offering(2)

 

Tim Novak

5,000,000

39.87%

30.23%

 

R. Paul Gray

5,000,000

39.87%

30.23%

 

Core Concepts, LLC

1,958,600(3)

15.62%

11.84%

 

 



 

39

 


--------------------------------------------------------------------------------



 

 

 

(1) Based on 12,539,600 shares of common stock issued and outstanding as of
November 1, 2005.

 

(2) Based on 16,539,600 shares of common stock issued and outstanding assuming
the maximum amount of shares are sold in this offering (2,000,000) and the
maximum amount of shares underlying common stock purchase warrants sold in this
offering are exercised (2,000,000).

 

(3) Core Concepts, LLC is owned equally by Tim Novak and R. Paul Gray.
Therefore, their respective interests are each 5,979,300 shares issued. Their
respective percentages are each 47.68% (before the offering) and 36.15% (after
the offering). All Core Concepts, LLC shares have be granted piggyback
registration rights.

 

CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS

 

We will present all possible transactions between us and our officers, directors
or 5% stockholders, and our affiliates to the board of directors for our
consideration and approval. Any such transaction will require approval by a
majority of the disinterested directors and such transactions will be on terms
no less favorable than those available to disinterested third parties.

 

Except as disclosed below, none of the following persons has any direct or
indirect material interest in any transaction to which we are a party since our
incorporation or in any proposed transaction to which we are proposed to be a
party:

 

(A)

Any of our directors or officers;

 

(B)

Any proposed nominee for election as our director;

(C)

Any person who beneficially owns, directly or indirectly, shares carrying more
than 10% of the voting rights attached to our Common Stock; or

(D)

Any relative or spouse of any of the foregoing persons, or any relative of such
spouse, who has the same house as such person or who is a director or officer of
any parent or subsidiary of our company.

 

To date, one loan totaling $10,000 has been made by Mr. Novak as a shareholder
note to us on September 19, 2005. The terms of the note, 8.0% simple interest
with principle and interest due 6 months from issue and no prepayment penalties
for early payment. All TenthGate shares held by Core Concepts, LLC as of

the date of this offering have been granted piggyback registration rights as
annotated in the principal shareholder section.

 

PLAN OF DISTRIBUTION

 

Through our officers and directors, we are offering for sale, on a best-efforts
basis a maximum of 2,000,000 Units at $0.50 per Unit with each Unit consisting
of one share of our common stock and one common stock purchase warrant
exercisable at $0.75 per warrant. The Units are being offered to accredited
investors and a limited number of sophisticated investors by our officers and
directors. Subscriptions are payable by wire transfer or by check subject to
collection. The minimum investment is $5,000, however, we may, in our sole
mutual discretion, accept subscriptions for lesser amounts. We shall be
responsible for paying the legal fees and expenses incurred in connection with
the registration of the Units being sold in this offering under the state blue
sky laws of the various states in which the common shares are sold, which fees
are not expected to exceed $10,000.

 

 

40

 


--------------------------------------------------------------------------------



 

 

 

We reserve the right to reject any subscription from a subscriber that we
believe, in our sole discretion, does not meet the suitability standards for
this offering. In such an event, any funds received from such subscriber will be
promptly returned without interest or deduction.

 

Prior to the closing, a Confidential Prospective Purchaser Questionnaire
(annexed hereto as Exhibit B) and a Subscription Agreement (annexed hereto as
Exhibit C) must be completed and executed by each investor and delivered to us
along with funds in the amount of the purchase price of the Units being
purchased.

 

We may, at our sole discretion, reject any potential investor’s Subscription
Agreement in whole or in part, however, Subscription Agreements from any
potential investor may only be accepted if such investor meets the minimum
suitability standards for an investment in this offering. We are under no
obligation to accept a potential investor’s Subscription Agreement and we have
the discretion to accept Subscription Agreements to subscribe for any amount up
to and including the amount of the entire offering. Our executive officers,
controlling persons and affiliates may purchase our Units in the offering in any
amount.

 

DESCRIPTION OF SECURITIES

 

Common Stock

We are authorized to issue 150,000,000 shares of common stock, $.001 par value
per share. As of the date of this Circular, 12,539,600 common shares were issued
and outstanding. Each outstanding share of common stock is entitled to one vote,
either in person or by proxy, on all matters that may be voted on by the owners
thereof at meetings of our shareholders. Upon the completion of this offering,
16,539,600 common shares will be issued and outstanding, assuming sale of all of
the common shares and common shares underlying the exercise of the common stock
purchase warrants.

 

All common shares that are offered, when issued, will be fully paid and
non-assessable, with no personal liability attaching to the ownership. The
holders of common shares do not have a cumulative voting right, which means that
the holders of more than 50% of such outstanding common shares can elect all of
the directors.

Preferred Stock

We are authorized to issue 50,000,000 shares of preferred stock, $.001 par value
per share. We have not issued any preferred stock to date. We have designated
4,000,000 shares as Series A Preferred Stock. Each share of Series A Preferred
Stock is convertible, at the option of the holder, at any time into the shares
of our common stock. All shares of Series A Preferred Stock rank prior to all of
our shares of common stock both as to payment of dividends and as to
distributions of assets upon liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary. The holders of the Series A
Preferred Stock shall be entitled to receive dividends and distributions on
parity with the Common Stock as though the Series A Preferred Stock had been
converted to Common Stock on the day before the

 

41

 


--------------------------------------------------------------------------------



 

 

record date for such dividends and distributions. Shares of the Series A
Preferred Stock are not redeemable by us.

 

Dividend Policy

 

It is unlikely that we will declare or pay cash dividends in the foreseeable
future. We intend to retain earnings, if any, to expand our operations.

 

LIMITATIONS ON TRANSFER OF SHARES

 

The shares of common stock offered hereby have not been registered with the
Commission pursuant to the Securities Act; however, they are deemed to be exempt
from such registration pursuant to Regulation D Rule 506 of the Securities Act.
Even so, the shares are subject to a restriction on resale and will be marked as
such on the face of the certificate. In addition, there are limits on the resale
of the shares by virtue of their corporate issuance. Accordingly, an investment
in the shares offered herein should be considered highly illiquid.

 

 

INVESTOR QUALIFICATIONS

 

Prospective investors should consider carefully each of the risks associated
with this offering, particularly those described in “Risk Factors.” In view of
these risks, including the lack of an available trading market for the
securities, and the consequent long-term nature of any investment in us, this
offering is available only to investors who have substantial net worth and no
need for liquidity in their investments. The shares will be offered for sale
only to accredited investors and a limited number of sophisticated investors,
who, in conjunction with such sale, will represent in the Subscription Agreement
that, among other things, the share(s) purchased are being acquired by each
investor for his own account, for investment purposes and not with a view to
resell or distribute those shares.

 

We, in reliance upon the criteria set forth in Rule 501(a) promulgated under the
Securities Act, have established investor suitability standards for investors in
the securities. Common shares will be sold only to an investor who:

 

(a) represents that such investor is acquiring the common shares for such
investor’s own account, for investment only not with a view to the resale or
distribution thereof;

 

(b)              acknowledges that the right to transfer the common shares will
be restricted by the Securities Act, applicable state securities laws and
certain contractual restrictions, and that the investor’s ability to do so will
be restricted by the absence of a market for the common shares; and

 

(c)

represents that such investor qualifies as one or more of the following:

 

(1)

Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;

 

 

 

42

 


--------------------------------------------------------------------------------



 

 

 

(2)

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or (except for residents of the State of New Jersey)
joint income with that person’s spouse in excess of $300,000 in each of those
years, and has a reasonable expectation of reaching the same income level in the
current year;

 

(3)

Any bank as defined in Section 3(a)(2) of the Securities Act of 1933, as amended
(the “Act”), or any savings and loan association or other institution as defined
in Section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended; any insurance company as defined in
Section 2(13) of the Act; any investment company registered under the Investment
Harrison Act of 1940 (the “Investment Company Act”) or a business development
Harrison as defined in Section 2(a)(48) of the Investment Company Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”), if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment adviser, or if
the employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

(4)

Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

(5)

Any organization (described in Section 501(c)(3) of the Internal Revenue Code),
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

(6)

Any director, or executive officer of Tenthgate;

 

(7)

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment, or the company reasonably believes immediately prior to making any
sale that such purchaser comes within this description; or

 

(8)

Any entity in which all of the equity owners are accredited investors.

 

If such person is not an Accredited Investor, that such person must be a
sophisticated investor who:

 

(a)

represents that such investor is acquiring the Securities for such investor’s
own account, for investment only not with a view to the resale or distribution
thereof;

 

 

 

43

 


--------------------------------------------------------------------------------



 

 

 

(b)

acknowledges that the right to transfer the Securities will be restricted by the
Securities Act, applicable state securities laws and certain contractual
restrictions, and that the investor’s ability to do so will be restricted by the
absence of a market for the Securities; and

 

(c)

represents that such investor qualifies as one or more of the following:

 

(1)

has an investment of $150,000 or more in shares;

 

(2)

has personal income before taxes for his or her last fiscal year or latest
12-month period of at least $300,000;

(3)

is capable of bearing the economic risk of his or her investment and has a net
worth (exclusive of home, home furnishings, personal automobiles and the amount
to be invested in these shares) of at least five (5) times the total purchase
price of the shares subscribed for by the investor.

 

Investors will be required to make certain representations and to satisfy
certain other standards and conditions, which are set forth in a Confidential
Prospective Purchaser Questionnaire and Subscription Agreement (annexed hereto
as Exhibits B and C, respectively) that must be executed by all investors in
this offering.

 

The suitability standards referred to above are minimum requirements; the
satisfaction of such standards does not mean that an investment in the Company
is a suitable investment for an investor. In addition, we may revoke the offer
made and refuse to sell any common shares to a prospective investor for any
other reason whatsoever, even if such investor returns a Confidential
Prospective Purchaser Questionnaire and Subscription Agreement containing
appropriate representations.

 

SUBSCRIPTION PROCEDURES

 

In order to subscribe for the common shares, each prospective investor will be
required to deliver the subscription price, made payable to “TenthGate
Incorporated” in United States dollars, by check or wire transfer in accordance
with our instructions. In addition, the prospective investor must complete,
execute and deliver the following to us:

 

•

A signature page that will evidence such prospective investor’s execution of a
Subscription Agreement. This document includes certain representations by such
investor relating to such investor’s subscription; and

 

•

A completed and executed Confidential Prospective Purchaser Questionnaire.

 

A prospective investor remitting the purchase price by wire transfer should
first contact us to receive proper wire instructions to make necessary
arrangements for such wire.

 

Subscription agreements are not binding on us until accepted by us. We reserve
the right to reject, in whole or in part, in our sole discretion, any lesser
number of Units than the number for which a prospective investor has subscribed.
If we reject all or a portion of any subscription, we will mail the subscriber a
check for all, or the appropriate portion of, the amount submitted with such
subscriber’s subscription, without interest or deduction there from.

 

 

44

 


--------------------------------------------------------------------------------



 

 

 

FURTHER INFORMATION

 

The statements contained in this memorandum constitute only a brief summary of
certain provisions of the documents referred to and the transactions
contemplated. The statements contained in this document do not purport to be a
complete description of every term and condition of such documents and are
qualified in their entirety by reference to such documents. As with any summary,
some details and exceptions have been omitted. If any of the statements made in
this document are in conflict with any of the terms of any of such documents,
the terms of such documents will govern. Reference is made to the actual
documents for a complete understanding of what they contain. Copies of all
documents in connection with the transaction described in this memorandum are
either enclosed or are available for inspection at our offices. Each prospective
investor and his advisor are invited and encouraged to ask us questions with
respect to the terms and conditions of the offering and our business and request
additional information necessary to verify information in this memorandum. We
will seek to provide answers and such information to the extent possessed or
obtainable without unreasonable effort or expense. Offerees may be required to
execute non-disclosure agreements as a prerequisite to reviewing documents
determined by us to contain proprietary, confidential or otherwise sensitive
information. To obtain such information, prospective investors should contact us
at (941) 359-5930.



 

45

 


--------------------------------------------------------------------------------



 

 

 

SUBSCRIPTION AGREEMENT

 

To:

TenthGate Incorporated

 

 

44050 Ashburn Plaza, Suite 195

 

Ashburn, Virginia 20147

 

 

Gentlemen:

 

1.

Subscription.

 

The undersigned (the “Purchaser”), intending to be legally bound, hereby
irrevocably agrees to purchase from TenthGate Incorporated, a Delaware
Corporation (the “Company”), the number of shares, set forth on the Signature
Page at the end of this subscription Agreement (the “Agreement”) at a purchase
price of $0.50 per Unit with a minimum investment of $5,000.00, upon the terms
and conditions hereinafter set forth. This subscription is submitted to the
Company in accordance with and subject to the terms and conditions described in
this Agreement and in the Confidential Private Placement Memorandum dated as of
November 1, 2005.

 

The undersigned is delivering (i) the subscription payment made payable to
TenthGate Incorporated, (ii) two executed copies of the Signature page at the
end of this Agreement, and (iii) one executed copy of Purchaser Questionnaire
for Individuals (if appropriate), attached hereto as Exhibit II, to:

 

 

TenthGate Incorporated

 

44050 Ashburn Plaza, Suite 195

 

Ashburn, Virginia 20147

 

 

The undersigned understands that the Units are being issued pursuant to the
exemption from the registration requirements of the United States Securities Act
of 1933, as amended (the “Securities Act”), provided by Regulation D Rule 506 of
such Securities Act. As such, the Units are only being offered and sold to
investors who qualify as “accredited investors,” and a limited number of
sophisticated investors and the Company is relying on the representations made
by the undersigned in this Agreement that the undersigned qualifies as such an
accredited or sophisticated investor. The shares of common stock are “restricted
securities” for purposes of the United States securities laws and cannot be
transferred except as permitted under these laws.

 

2.

Acceptance of Subscription.

 

The Offering will be open until the earlier to occur of (i) December 31, 2005;
or (ii) the sale of all of the common shares, unless extended by us for up to an
additional 60 day period, in our sole discretion.

 

Subject to applicable state securities laws, the Purchaser may not revoke any
subscription that such Purchaser delivers to the Company. However, the
undersigned understands and agrees that



 

46

 


--------------------------------------------------------------------------------



 

 

 

the Company, in its sole discretion, may (i) reject the subscription of any
Purchaser, whether or not qualified, in whole or in, part, and (ii) may withdraw
the Offering at any time prior to the termination of the Offering. The Company
shall have no obligation to accept subscriptions in the order received. This
subscription shall become binding only if accepted by the Company.

 

3.

Memorandum.

 

The Purchaser hereby acknowledges receipt of a copy of the Confidential Private
Placement Memorandum dated November 1, 2005 (as, the “Memorandum”).

 

4.

Representations and Warranties.

 

4.1.

The Company represents and warrants to, and agrees with the undersigned as
follows, in each case as of the date hereof and in all material respects as of
the date of any closing, except for any changes resulting solely from the
Offering:

 

(a) The Company is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation with full power and authority
to own, lease, license and use its properties and assets and to carry out the
business in which it is engaged as described in the Memorandum. The Company is
in good standing as a foreign corporation in every jurisdiction in which its
ownership, leasing, licensing or use of property or assets or the conduct of its
business makes such qualification necessary, except where the failure to be so
qualified would not have a material adverse effect on the Company.

 

(b) At the date of the initial closing, the authorized capital stock of the
Company will consist of 100,000,000 shares of common stock, par value $.001 per
share. At such date, without taking into account the initial closing, there will
be outstanding no more than 12,539,600 shares of Common Stock, excluding shares
issued in connection with the Offering, shares issued upon exercise or
conversion of options, warrants or other rights outstanding as of the date of
the initial closing, in accordance with their terms as of such date, which terms
have been described properly in the Memorandum.

 

Each outstanding share of Common Stock is validly authorized, validly issued,
fully paid and non-assessable, without any personal liability attaching to the
ownership thereof and has not been issued and is not or will not be owned or
held in violation of any preemptive rights of stockholders. There is no
commitment, plan or arrangement to issue, and no outstanding option, warrant or
other right calling for the issuance of, any share of capital stock of the
Company or any security or other instrument which by its terms is convertible
into, exercisable for or exchangeable for capital stock of the Company, except,
as may be described in the Memorandum. There is outstanding no security or other
instrument which by its terms is convertible into or exchangeable for capital
stock of the Company, except as may be described in the Memorandum.

 

(c) There is no litigation, arbitration, claim, governmental or other proceeding
(formal or informal), or investigation pending or, to the best knowledge of the
officers of the Company, threatened with respect to the Company, or any of its
subsidiaries, operations, businesses, properties or assets except as may be
described in the Memorandum or such as individually or in the aggregate do not

 

47

 


--------------------------------------------------------------------------------



 

 

now have and could not reasonably be expected have a material adverse effect
upon the operations, business, properties or assets of the Company.

 

(d) The Company is not in violation of, or in default with respect to, any law,
rule, regulation, order, judgment or decree except as may be described in the
Memorandum or such as in the aggregate do not now have and will not in the
future have a material adverse effect upon the operations, business, properties
or assets of the Company; nor is the Company required to take any action in
order to avoid any such violation or default.

 

(e) The Company has all requisite power and authority (i) to execute, deliver
and perform its obligations under this Agreement, and (ii) to issue and sell the
shares in the Offering.

 

(f) No consent, authorization, approval, order, license, certificate or permit
of or from, or declaration or filing with, any United States federal, state,
local, or other applicable governmental authority, or any court or any other
tribunal, is required by the Company for the execution, delivery or performance
by the Company of this Agreement or the issuance and sale of the shares, except
such filings and consents as may be required and have been or at the initial
closing will have been made or obtained under the laws of the United States
federal and state securities laws.

 

(g) The execution, delivery and performance of this Agreement and the issuance
of the Shares will not violate or result in a breach of, or entitle any party
(with or without the giving of notice or the passage of time or both) to
terminate or call a default under any agreement or violate or result in a breach
of any term of the Company’s Articles of Incorporation or Bylaws of, or violate
any law, rule, regulation, order, judgment or decree binding upon, the Company,
or to which any of its operations, businesses, properties or assets are subject,
the breach, termination or violation of which, or default under which, would
have a material adverse effect on the operations, business, properties or assets
of the Company.

 

(h) The shares of common stock (as part of the Units) issuable in this Offering
are validly authorized and, if and when issued in accordance with the terms and
conditions set forth in the Memorandum and in this Agreement, will be validly
issued, fully paid and non-assessable without any personal liability attaching
to the ownership thereof, and will not be issued in violation of any preemptive
or other rights of stockholders.



 

48

 


--------------------------------------------------------------------------------



 

 

 

(i) The Memorandum and this Agreement do not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading. Without limiting the
generality of the foregoing, there has been no material adverse change in the
financial condition, results of operations, business, properties, assets,
liabilities, or, to the knowledge of the Company, future prospects of the
Company from the latest information set forth in the Memorandum.

 

4.2.

The undersigned hereby represents and warrants to, and agrees with, the Company
as follows:

 

(a) The undersigned is an “Accredited Investor” as that term is defined in Rule
501 (a) of Regulation D promulgated under the Securities Act, and as
specifically indicated in Exhibit I attached to this Agreement.

 

(b) The undersigned is a “Sophisticated Investor” as that term is defined in
Rule 506(b)(2)(ii) of Regulation D promulgated under the Securities Act.

 

(c) For California and Massachusetts individuals: If the subscriber is a
California resident, such subscriber’s investment in the Company will not exceed
10% of such subscriber’s net worth (or joint net worth with his spouse). If the
subscriber is a Massachusetts resident, such subscriber’s investment in the
Company will not exceed 25% of such subscriber’s joint net worth with such
subscriber’s spouse (exclusive of principal residence and its furnishings).

 

(d) If a natural person, the undersigned is: a bona fide resident of the state
or non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement as the undersigned’s home address; at least 21
years of age; and legally competent to execute this Agreement. If an entity, the
undersigned has its principal offices or principal place of business in the
state or non-United States jurisdiction contained in the address set forth on
the Signature Page of this Agreement, the individual signing on behalf of the
undersigned is duly authorized to execute this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the undersigned
enforceable against the undersigned in accordance with its terms.

 

(e) The undersigned has received, read carefully and is familiar with this
Agreement and the Memorandum.

 

(f) The undersigned is familiar with the Company’s business, plans and financial
condition, the terms of the Offering and any other matters relating to the
Offering, the undersigned has received all materials which have been requested
by the undersigned, has had a reasonable opportunity to ask questions of the
Company and its representatives, and the Company has answered all inquiries that
the undersigned or the undersigned’s representatives have put to it. The



 

49

 


--------------------------------------------------------------------------------



 

 

 

undersigned has had access to all additional information necessary to verify the
accuracy of the information set forth in this Agreement and the Memorandum and
any other materials furnished herewith, and have taken all the steps necessary
to evaluate the merits and risks of an investment as proposed hereunder.

 

(g) The undersigned (or the undersigned’s purchaser representative) has such
knowledge and experience in finance, securities, taxation, investments and other
business matters so as to be able to protect the interests of the undersigned in
connection with this transaction, and the undersigned’s investment in the
Company hereunder is not material when compared to the undersigned’s total
financial capacity.

 

(h) The undersigned understands the various risks of an investment in the
Company as proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.

 

(i) The undersigned acknowledges that no market for the shares of common stock
presently exists and none may develop in the future and that the undersigned may
find it impossible to liquidate the investment at a time when it may be
desirable to do so, or at any other time.

 

(j) The undersigned has been advised by the Company that none of the shares of
common stock has been registered under the Securities Act, that the common stock
will be issued on the basis of the statutory exemption provided by Rule 506 of
the Securities Act or Regulation D promulgated thereunder, or both, relating to
transactions by an issuer not involving any public offering and under similar
exemptions under certain state securities laws; that this transaction has not
been reviewed by, passed on or submitted to any federal or state agency or
self-regulatory organization where an exemption is being relied upon; and that
the Company’s reliance thereon is based in part upon the representations made by
the undersigned in this Agreement.

 

(k) The undersigned acknowledges that the undersigned has been informed by the
Company of, or is otherwise familiar with, the nature of the limitations imposed
by the Securities Act and the rules and regulations thereunder on the transfer
of the shares of common stock. In particular, the undersigned agrees that no
sale, assignment or transfer of any of the shares of common stock shall be valid
or effective, and the Company shall not be required to give any effect to such a
sale, assignment or transfer, unless (i) the sale, assignment or transfer of
such shares of common stock is registered under the Securities Act, it being
understood that the shares of common stock are not currently registered for sale
and that the Company has no obligation or intention to so register the shares of
common stock, except as contemplated by the terms of this Agreement; (ii) such
shares of common stock is sold, assigned or transferred in accordance with all



 

50

 


--------------------------------------------------------------------------------



 

 

 

the requirements and limitations of Rule 144 under the Securities Act (it being
understood that Rule 144 is not available at the present time for the sale of
the shares of common stock); or (iii) such sale, assignment or transfer is
otherwise exempt from registration under the Securities Act, including
Regulation S promulgated thereunder. The undersigned further understands that an
opinion of counsel and other documents may be required to transfer the shares of
common stock.

 

(l) The undersigned acknowledges that the shares of common stock shall be
subject to a stop transfer order and the certificate or certificates evidencing
any shares of common stock shall bear the following or a substantially similar
legend or such other legend as may appear on the forms of shares of common stock
and such other legends as may be required by state blue sky laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM SUCH
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

(m) The undersigned will acquire the shares of common stock for the
undersigned’s own account (or for the joint account of the undersigned and the
undersigned’s spouse either in joint tenancy, tenancy by the entirety or tenancy
in common) for investment and not with a view to the sale or distribution
thereof or the granting of any participation therein, and has no present
intention of distributing or selling to others any of such interest or granting
any participation therein.

 

(n) No representation, guarantee or warranty has been made to the undersigned by
any broker, the Company, any of the officers, directors, stockholders, partners,
employees or agents of either of them, or any other persons, whether expressly
or by implication, that:

 

(I) the Company or the undersigned will realize any given percentage of profits
and/or amount or type of consideration, profit or loss as a result of the
Company’s activities or the undersigned’s investment in the Company; or

 

(II) the past performance or experience of the management of the Company, or of
any other person, will in any way indicate the predictable results of the
ownership of the shares of common stock or of the Company’s activities.



 

51

 


--------------------------------------------------------------------------------



 

 

 

(o) No oral or written representations have been made other than as stated in
the Memorandum, and no oral or written information furnished to the undersigned
or the undersigned’s advisor(s) in connection with the Offering were in any way
inconsistent with the information stated in the Memorandum.

 

(p) The undersigned is not subscribing for the Units as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of the Company with
which the undersigned had a pre-existing relationship in connection with
investments in securities generally.

 

(q) The undersigned is not relying on the Company with respect to the tax and
other economic considerations of an investment.

 

(r) The undersigned understands that the net; proceeds from all subscriptions
paid and accepted pursuant to the Offering (after deduction for commissions,
discounts and expenses of the Offering) will be used in all material respects
for the purposes set forth in the Memorandum.

 

(s) Without limiting any of the undersigned’s other representations and
warranties hereunder, the undersigned acknowledges that the undersigned has
reviewed and is aware of the risk factors described in the Memorandum.

 

(t) The undersigned acknowledges that the representations, warranties and
agreements made by the undersigned herein shall survive the execution and
delivery of this Agreement and the purchase of the Units.

 

(u) The undersigned has consulted his own financial, legal and tax advisors with
respect to the economic, legal and tax consequences of an investment in the
Units and has not relied on the Memorandum or the Company, its officers,
directors or professional advisors for advice as to such consequences.

 

5.

Indemnification.

 

The Purchaser understands the meaning and legal consequences of the
representations and warranties contained in Section 4.2, and agrees to indemnify
and hold harmless the Company and each member, officer, employee, agent or
representative thereof against any and all loss, damage or liability due to or
arising out of a breach of any representation or warranty, or breach or failure
to comply with any covenant, of the Purchaser, whether contained in the
Memorandum or this Subscription Agreement. Notwithstanding any of the
representations, warranties, acknowledgments or agreements made herein by the
Purchaser, the Purchaser does not thereby or in any other manner waive any
rights granted to the Purchaser under federal or state securities laws.



 

52

 


--------------------------------------------------------------------------------



 

 

 

6.

Provisions of Certain State Laws.

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED TIE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE NEW YORK UNIFORM SECURITIES
ACT AND, THEREFORE, CANNOT BE RESOLD UNLESS THEY ARE REGISTERED UNDER THE ACT OR
UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

7.

Additional Information.

 

The Purchaser hereby acknowledges and agrees that the Company may make or cause
to be made such further inquiry and obtain such additional information as they
may deem appropriate, with regard to the suitability of the undersigned.

 

8.

Irrevocability; Binding Effect.

 

The Purchaser hereby acknowledges and agrees that the Subscription hereunder is
irrevocable, that the Purchaser is not entitled to cancel, terminate or revoke
this Subscription. Agreement or any agreements of the undersigned thereunder and
that this Subscription Agreement and such other agreements shall survive the
death or disability of the Purchaser and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and assigns. If the Purchaser is more than one person, the
obligations of the Purchaser hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, legal representatives and assigns.

 

9.

Modification.

 

Neither this Subscription Agreement nor any provisions hereof shall be waived,
modified,



 

53

 


--------------------------------------------------------------------------------



 

 

 

discharged or terminated except by an instrument in writing signed by the party
against whom any such waiver, modification, discharge or termination is sought.

 

10.

Notices.

 

Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to any other party hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or (b) delivered
personally at such address.

 

11.

Counterparts.

 

This Subscription Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.

 

12.

Entire Agreement.

 

This Subscription Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and there are no representations, covenants
or other agreements except as stated or referred to herein.

 

13.

Severability.

 

Each provision of this Subscription Agreement is intended to be severable from
every other provision, and the invalidity or illegality of any Portion hereof
shall not affect the validity or legality of the remainder hereof.

 

14.

Assignability.

 

This Subscription Agreement is not transferable or assignable by the Purchaser.

 

15.

Applicable Law.

 

This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware as applied to residents of that State
executing contracts wholly to be performed in that State.

 

16.

Choice of Jurisdiction.

 

The parties agree that any action or proceeding arising, directly, indirectly or
otherwise, in connection with, out of or from this Subscription Agreement, any
breach hereof or any transaction covered hereby shall be resolved within the
County, City and State of Delaware.



 

54

 


--------------------------------------------------------------------------------



 

 

 

Accordingly, the parties consent and submit to the jurisdiction of the United
States federal and state courts located within the County, City and State of
Delaware.

 

IN WITNESS THEREOF, the undersigned exercises and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto on the
date therein indicated.

 

 

 

 



 

55

 


--------------------------------------------------------------------------------



 

 

 

SUBSCRIPTION AGREEMENT

SIGNATURE PAGE

 

By executing this Signature Page, the undersigned hereby executes, adopts and
agrees to all terms, conditions and representations of this Subscription
Agreement and acknowledges all requirements are met by the purchaser to purchase
shares in the Company.

 

Number of Shares Subscribed at $0.50 per Unit:
___________________________________

 

Aggregate Purchase Price: $ ____________________________________________________

 

Type of ownership:

____________

Individual

 

 

____________

Joint Tenants

____________   Tenants by the Entirety

____________

Tenants in Common

 

____________

Subscribing as Corporation or Partnership

____________

Other

 

 

IN WITNESS WHEREOF, the undersigned Purchaser has executed this Signature

 

Page this __________

day of __________________________

, 2005.

 

 

_____________________________

______________________________

Exact Name in which Units are to

Exact Name in which Units are to

 

 

be Registered

be Registered

 

 

_____________________________

______________________________

Signature

Signature

 

 

_____________________________

______________________________

Print Name

Print Name

 

 

__________________________

______________________________

Tax Identification Number:

Tax Identification Number

 

 

_____________________________

______________________________

 

_____________________________

______________________________

Mailing Address

Mailing Address

 

 

_____________________________

______________________________

Residence Phone Number

Residence Phone Number

 

 

 

 

_____________________________

______________________________

Work Phone Number

Work Phone Number

 

 

_____________________________

______________________________

 

 

56

 


--------------------------------------------------------------------------------



 

 

 

E-Mail Address

E-Mail Address

 

 

ACCEPTANCE OF SUBSCRIPTION

 

TENTHGATE INCORPORATED hereby accepts the subscription of ________________Units
as of the

 

____________day of _________________, 2005.

 

TENTHGATE INCORPORATED

 

By:

___________________________________________________________________

 

Name: ___________________________________________________________________

 

Title:
___________________________________________________________________                    

 

 

57

 


--------------------------------------------------------------------------------



 

 

Exhibit I to Subscription Agreement

 

DEFINITION OF “ACCREDITED INVESTOR”

WITHIN THE MEANING OF REGULATION D

 

An accredited investor means any person who comes within any of the following
categories, or whom the Company reasonably believes comes within any of the
following categories, at the time of the sale of the Shares to that person:

 

(i) any bank as defined in Section 3(a)(2) of the Securities Act or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker dealer registered pursuant to Section 15 of the Exchange Act; any
insurance company as defined in Section 2(13) of the Securities Act; any
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act; any
Small Business Investment Company licensed by the U.S., Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000, or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors;

 

(ii) any private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

 

(iii) any organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

 

(iv) any of the directors or executive officers of the Company;

 

(v) any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of investment in the Common Stock, exceeds
$1,000,000;

 

(vi) any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching that same income level in the current year;

 

(vii) any trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Common Stock, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; or

 

                (viii) any entity in which all of the equity owners are
accredited investors.

 

 

58

 


--------------------------------------------------------------------------------



 

 

Exhibit II to Subscription Agreement

 

PURCHASER QUESTIONNAIRE FOR INDIVIDUALS

 

Purpose of this Questionnaire.

 

Units of TenthGate Incorporated, a Delaware Corporation (the “Company’), are
being offered without registration under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of certain states, in reliance on
the private offering exemption contained in Rule 506 of the Securities Act and
on Regulation D of the Securities and Exchange Commission thereunder
(“Regulation D”), and in reliance on similar exemptions under certain applicable
state laws. The purpose of this Purchaser Questionnaire is to assure the Company
that the proposed purchaser meets the standards imposed for the application of
such exemptions including, but not limited to, whether the proposed purchaser
qualifies as an “accredited investor” as defined in Rule 501 under the Act or a
“sophisticated investor” as defined in Rule 506 under the Act, your answers will
at all times be kept strictly confidential. However, by signing this purchaser
Questionnaire you agree that the Company may present this Purchaser
Questionnaire to such parties as the Company may deem appropriate if called upon
under the law to establish the availability of any exemption from registration
of the private placement or if the contents hereof are relevant to any issue in
any action, suit or proceeding to which the Company is a party or by which it
may be bound. The undersigned realizes that this Purchaser Questionnaire does
not constitute an offer by the Company to sell shares but is a request for
information.

 

THE COMPANY WILL NOT OFFER OR SELL SHARES TO ANY INDIVIDUAL WHO HAS NOT FILLED
OUT, AS THOROUGHLY AS POSSIBLE, A PROSPECTIVE PURCHASER QUESTIONNAIRE.

 

Instructions:

 

One (1) copy of this Questionnaire should be completed, signed, dated and
delivered to:

 

TenthGate Incorporated

44050 Ashburn Plaza, Suite 195

Ashburn, Virginia 20147

 

Please contact Mr. Tim Novak if you have any questions with respect to the
Questionnaire at 941-359-5930.

 

PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable,” so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.

 

I.

General Information:

 

Name: ________________________________

Date of Birth: ______________________________

Residence Address:
_______________________________________________________________

Business Address:
________________________________________________________________

Home Telephone No.:
______________________________________________________________

Business Telephone No:
____________________________________________________________

E-mail Address:
___________________________________________________________________

 

60

 


--------------------------------------------------------------------------------



 

 

Preferred Mailing Address: ________ Business

or _________

Home (check one)

Social Security Number:
____________________________________________________________

Marital Status:
____________________________________________________________________

 

II.

Financial Condition:

 

1.          Did your individual annual income during each of 2003 and 2004
exceed $200,000 and do you reasonably expect your individual annual income
during 2005 to exceed $200,000?   

Yes _______

No _______

 

2.          Did your joint (with spouse) annual income during each of 2003 and
2004 exceed $300,000 and do you reasonably expect your individual annual income
during 2005 to exceed $300,000?

Yes _______

No _______

 

3.

Does your individual or joint net worth exceed $1,000,000?

 

Yes _______

No _______

 

 

By signing this Questionnaire I hereby confirm the following statements:

 

(a) I am aware that the offering of Common Stock will involve securities that
are not transferable and for which no market exists, thereby requiring my
investment to be maintained for an indefinite period of time.

 

(b) I acknowledge that any delivery to me of the Memorandum relating to the
Shares of Common Stock prior to the determination by the Company of my
suitability as an investor, shall not constitute an offer of such Shares until
such determination of suitability shall be made, and I agree that I shall
promptly return the Memorandum to the Company upon request.

 

(c) My answers to the foregoing questions are, and were on any date (if any)
that I previously subscribed for Shares in the Company, true and complete to the
best of my information and belief and were true on any date that I previously as
of, and I will promptly notify the Company of any changes in the information I
have provided.

 

Executed:

 

Date:________________ _______________________________________________

(Printed Name)

 

Place: ____________________________________

 

__________________________________________

 

(Signature)

 

 

__________________________________________

(Printed Name of Joint Subscriber)

 

 

61

 

 

 